--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of June 19, 2009
 
among
 
TEXAS INDUSTRIES, INC.,
as the Borrower,
 
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,
 
UBS SECURITIES LLC,
as Syndication Agent,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
and
COMERICA BANK,
as Co-Documentation Agents,
 
and
 
The Other Lenders Party Hereto
 
BANC OF AMERICA SECURITIES LLC,
as
Sole Lead Arranger and Sole Book Manager
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
Section
   
Page
       
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
1
1.01
 
Defined Terms
1
1.02
 
Other Interpretive Provisions
32
1.03
 
Accounting Terms.
33
1.04
 
Rounding
33
1.05
 
Times of Day
33
1.06
 
Letter of Credit Amounts.
33
       
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
33
2.01
 
Revolving Loans.
33
2.02
 
Borrowings, Conversions and Continuations of Loans.
34
2.03
 
Letters of Credit.
35
2.04
 
Swing Line Loans.
44
2.05
 
Prepayments.
47
2.06
 
Termination or Reduction of Commitments
49
2.07
 
Repayment of Loans.
49
2.08
 
Interest.
50
2.09
 
Fees.
51
2.10
 
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.
51
2.11
 
Evidence of Debt.
52
2.12
 
Payments Generally; Administrative Agent’s Clawback.
53
2.13
 
Sharing of Payments by Lenders.
54
2.14
 
Increase in Commitments.
55
       
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
56
3.01
 
Taxes.
56
3.02
 
Illegality
59
3.03
 
Inability to Determine Rates.
59
3.04
 
Increased Costs; Reserves on Eurodollar Rate Loans.
60
3.05
 
Compensation for Losses
61
3.06
 
Mitigation Obligations; Replacement of Lenders.
62
3.07
 
Survival
62
       
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
62
4.01
 
Conditions of Initial Credit Extension
62
4.02
 
Conditions to all Credit Extensions
65
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES
66
5.01
 
Existence, Qualification and Power; Compliance with Laws
66
5.02
 
Authorization; No Contravention
66
5.03
 
Governmental Authorization; Other Consents
66

 
i

--------------------------------------------------------------------------------


 
5.04
 
Binding Effect
66
5.05
 
Financial Statements; No Material Adverse Effect; No Internal Control Event.
67
5.06
 
Litigation
67
5.07
 
No Default
67
5.08
 
Ownership of Property; Liens
67
5.09
 
Environmental Compliance.
68
5.10
 
Insurance
69
5.11
 
Taxes
69
5.12
 
ERISA Compliance.
69
5.13
 
Subsidiaries; Equity Interests
70
5.14
 
Margin Regulations; Investment Company Act.
70
5.15
 
Disclosure
70
5.16
 
Compliance with Laws
70
5.17
 
Intellectual Property; Licenses, Etc.
71
5.18
 
Common Enterprise
71
5.19
 
Solvent
71
5.20
 
Taxpayer Identification Number.
71
5.21
 
Security Interests
71
       
ARTICLE VI. AFFIRMATIVE COVENANTS
72
6.01
 
Financial Statements
72
6.02
 
Certificates; Other Information.
73
6.03
 
Notices.
75
6.04
 
Payment of Obligations
76
6.05
 
Preservation of Existence, Etc.
76
6.06
 
Maintenance of Properties
77
6.07
 
Maintenance of Insurance.
77
6.08
 
Compliance with Laws
77
6.09
 
Books and Records
77
6.10
 
Inspection Rights
77
6.11
 
Use of Proceeds
78
6.12
 
Further Assurances
78
6.13
 
Additional Subsidiaries
78
6.14
 
Collateral
78
6.15
 
Administration of Deposit Accounts.
81
       
ARTICLE VII. NEGATIVE COVENANTS
82
7.01
 
Liens.
82
7.02
 
Investment
82
7.03
 
Debt.
82
7.04
 
Fundamental Changes
84
7.05
 
Dispositions.
84
7.06
 
Restricted Payments
85
7.07
 
Change in Nature of Business.
85
7.08
 
Transactions with Affiliates.
85
7.09
 
Burdensome Agreements.
85

 
ii

--------------------------------------------------------------------------------


 
7.10
 
Use of Proceeds.
86
7.11
 
Financial Covenant.
86
7.12
 
Sale and Leaseback.
86
7.13
 
Sale or Discount of Receivables.
86
7.14
 
Debt Modifications
86
7.15
 
Debt Payments.
86
       
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
87
8.01
 
Events of Default
87
8.02
 
Remedies Upon Event of Default.
89
8.03
 
Application of Funds
89
       
ARTICLE IX. ADMINISTRATIVE AGENT
90
9.01
 
Appointment and Authority.
90
9.02
 
Rights as a Lender
91
9.03
 
Exculpatory Provisions
91
9.04
 
Reliance by Administrative Agent
92
9.05
 
Delegation of Duties
93
9.06
 
Resignation of Administrative Agent
93
9.07
 
Non-Reliance on Administrative Agent and Other Lenders
94
9.08
 
No Other Duties, Etc.
94
9.09
 
Administrative Agent May File Proofs of Claim.
94
9.10
 
Collateral and Guaranty Matters.
95
9.11
 
Cash Management Obligations and Swap Obligations
96
       
ARTICLE X. MISCELLANEOUS
96
10.01
 
Amendments, Etc.
96
10.02
 
Notices; Effectiveness; Electronic Communication.
97
10.03
 
No Waiver; Cumulative Remedies
99
10.04
 
Expenses; Indemnity; Damage Waiver.
100
10.05
 
Payments Set Aside
102
10.06
 
Successors and Assigns.
102
10.07
 
Treatment of Certain Information; Confidentiality.
106
10.08
 
Right of Setoff.
107
10.09
 
Interest Rate Limitation.
108
10.10
 
Counterparts; Integration; Effectiveness.
108
10.11
 
Survival of Representations and Warranties.
108
10.12
 
Severability.
108
10.13
 
Replacement of Lenders.
109
10.14
 
Governing Law; Jurisdiction; Etc.
109
10.15
 
Waiver of Jury Trial.
110
10.16
 
No Advisory or Fiduciary Responsibility.
111
10.17
 
USA PATRIOT Act Notice.
111
10.18
 
2005 Indenture.
111
10.19
 
Ratification of Loan Documents.
111
10.20
 
ENTIRE AGREEMENT.
111

 
iii

--------------------------------------------------------------------------------


 
SIGNATURES
S-1

 
iv

--------------------------------------------------------------------------------


 
SCHEDULES
     
1.01
Existing Letters of Credit
2.01
Commitments and Applicable Percentages
5.13
Subsidiaries; Other Equity Investments; Equity Interests in the Borrower
6.15
Deposit Accounts
7.01
Existing Liens
7.02(d)
Existing Investments
7.03(c)
Existing Debt
10.02
Administrative Agent’s Office; Certain Addresses for Notices
   
EXHIBITS
       
Form of
   
A
Assignment and Assumption
B
Compliance Certificate
C
Guaranty
D
Opinion Matters
E
Revolving Loan Note
F
Revolving Loan Notice
G
Swing Line Loan Notice
H
Swing Line Note
I
Borrowing Base Certificate
J
Security Agreement

 
v

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of June 19, 2009, among TEXAS INDUSTRIES, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
 
The Borrower, the Lenders and the Administrative Agent are parties to that
certain First Amended and Restated Credit Agreement, dated as of August 15, 2007
(as amended by a First Amendment dated January 28, 2008, a Second Amendment
dated March 20, 2008 and a Third Amendment dated November 21, 2008, the
“Existing Credit Agreement”).
 
The parties hereto wish to amend and restate the Existing Credit Agreement in
its entirety as provided herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree that the Existing Credit Agreement is hereby
amended and restated in its entirety as follows, and do hereby further agree as
follows:
 
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
 
1.01   Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:
 
“Accounts” has the meaning given to such term in the UCC, including all rights
to payment for goods sold or leased or for services rendered.
 
“Account Debtor” means a Person who is obligated under an Account, chattel paper
or general intangible.
 
“Accounts Formula Amount” means 85% of the Value of Eligible Accounts.
 
“Acquisition” means the acquisition by any Person of (a) a majority of the
Equity Interests of another Person, (b) all or substantially all of the assets
of another Person or any operating division of another Person or (c) all or
substantially all of a line of business of another Person, in each case whether
or not involving a merger or consolidation with such other Person.
 
“Acquisition Consideration” means the consideration given by the Borrower or any
of its Subsidiaries for an Acquisition, including but not limited to the sum of
(without duplication) (a) the fair market value of any cash, property (other
than Equity Interests issued in respect of such Acquisition) or services given,
plus (b) the amount of any Debt assumed, incurred or guaranteed (to the extent
not otherwise included) in connection with such Acquisition by the Borrower or
any of its Subsidiaries.
 
1

--------------------------------------------------------------------------------


 
“Adjusted Net Earnings From Operations” means, with respect to any fiscal period
of any Person (the “subject Person”), net income of the subject Person on a
consolidated basis after provision for income taxes for such fiscal period, as
determined in conformity with GAAP and reported on the financial statements for
such fiscal period, excluding any and all of the following included in such net
income:  (a) gain, to the extent in excess of $5,000,000, or loss arising from
the sale of any capital assets (including sales of surplus operating assets and
real estate); (b) gain or loss arising from any write-up or write-down in the
book value of any asset; (c) earnings of any other Person, substantially all of
the assets of which have been acquired by the subject Person in any manner, to
the extent realized by such other Person prior to the date of Acquisition; (d)
earnings of any other Person (excluding Wholly-Owned Subsidiaries) in which the
subject Person has an ownership interest unless (and only to the extent) such
earnings shall actually have been received by the subject Person in the form of
cash distributions; (e) earnings of any Person to which assets of the subject
Person shall have been sold, transferred, or disposed of, or into which subject
Person shall have been merged, or which has been a party with the subject Person
to any consolidation or other form of reorganization, prior to the date of such
transaction; (f) gain arising from the acquisition of debt or equity securities
of the subject Person or from cancellation or forgiveness of Debt; and (g) gain
or loss arising from extraordinary items, as determined in conformity with GAAP,
or from any other non-recurring transaction.
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Aggregate Commitments” means the Commitments of all Lenders.
 
“Aggregates” means all stone, sand, gravel, limestone and similar minerals,
including, but not limited to, all such materials that constitute “as-extracted
collateral” under the UCC (but excluding oil and gas).
 
“Agreement” means this Second Amended and Restated Credit Agreement.
 
“Applicable Law” means (a) in respect of any Person, all provisions of Laws
applicable to such Person, and all orders and decrees of all courts and
determinations of arbitrators applicable to such Person and (b) in respect of
contracts made or performed in the State of Texas, “Applicable Law” shall also
mean the laws of the United States of America, including, without limitation the
foregoing, 12 USC Sections 85 and 86, as amended to the date hereof and as the
same may be amended at any time and from time to time hereafter, and any other
statute of the United States of America now or at any time hereafter prescribing
the maximum rates of interest on loans and extensions of credit, and the laws of
the State of Texas.
 
2

--------------------------------------------------------------------------------


 
“Applicable Percentage” means, with respect to each Lender at any time, the
percentage (carried out to the ninth decimal place), the numerator of which is
the amount of the Commitment of such Lender at such time and the denominator of
which is the Aggregate Commitments at such time; provided that if the commitment
of each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
 
“Applicable Rate” means the following percentages per annum, based upon the
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a):
 
Pricing
Level
 
Leverage Ratio
 
Commitment
Fee
 
Applicable Margin
for Eurodollar Rate
Loans and Letters
of Credit
 
Applicable
Margin for
Base Rate
Loans
 
1
 
< 2.50 to 1.00
 
0.500%
 
3.500%
 
2.500%
 
2
 
< 3.50 to 1.00 but ≥ 2.50 to 1.00
 
0.500%
 
3.750%
 
2.750%
 
3
 
< 4.00 to 1.00 but ≥ 3.50 to 1.00
 
0.500%
 
3.750%
 
2.750%
 
4
 
< 4.50 to 1.00 but ≥ 4.00 to 1.00
 
0.750%
 
3.750%
 
2.750%
 
5
 
≥ 4.50 to 1.00
 
0.750%
 
4.000%
 
3.000%
 



Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
6.02(a) with respect to the annual or quarterly financial statements delivered
under Section 6.01(a) or (b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 5 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered.  The Applicable
Rate in effect from the Closing Date through and including the date the
Compliance Certificate is delivered pursuant to Section 6.02(a) for the fiscal
year ending May 31, 2009 shall be determined based upon Pricing Level 3.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
3

--------------------------------------------------------------------------------


 
“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended May 31, 2008, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
 
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
 
“Availability” means, as of any date of determination, the remainder of (a) the
Borrowing Base as at such date minus (b) the Total Outstandings as at such date.
 
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Revolving Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.
 
“Availability Reserve” means the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the Bank Product Reserve; (d) the
Tax Reserve; (e) the Royalty Reserve; (f) the Dilution Reserve; (g) the Rolling
Stock Reserve, (h) the aggregate amount of liabilities that are secured by Liens
upon Borrowing Base Collateral that are senior to the Administrative Agent’s
Liens (but imposition of any such reserve shall not waive an Event of Default
arising therefrom); and (i) such additional reserves, in such amounts and with
respect to such matters, as the Administrative Agent in its Credit Judgment may
elect to impose from time to time.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Bank Product Reserve” means the aggregate amount of reserves established by the
Administrative Agent from time to time in its Credit Judgment in respect of (a)
Cash Management Obligations, (b) Swap Obligations, and (c) other banking
products or services as may be requested by the Borrower or any of its
Subsidiaries, other than Letters of Credit.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect for such day plus 1/2 of 1%, (b) the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America as its “prime rate”, and (c) the rate of interest in effect
for such day under this Agreement for a Borrowing of a Eurodollar Rate Loan
(exclusive of the Applicable Rate) with an Interest Period of one month
beginning on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%.  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in the Federal Funds Rate, the prime rate or
the rate for such Eurodollar Rate Loans shall be effective from and including
the effective date of such change in the Federal Funds Rate, the prime rate or
the rate for such Eurodollar Rate Loans.
 
4

--------------------------------------------------------------------------------


 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.
 
“Borrowing Base” means, as of
any date of determination, an amount equal to the lesser of (a) the Aggregate
Commitments; or (b)
the sum of the Accounts Formula Amount, plus the Inventory Formula Amount, plus
the Rolling Stock Formula Amount, minus the Availability Reserve.
 
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit I.
 
“Borrowing Base Collateral” means Accounts, Inventory and Eligible Rolling
Stock.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
 
“Capital Expenditures” means
all liabilities incurred, expenditures made or payments due (whether or not made) by
the Borrower or any of its Subsidiaries that are required to be accounted for as
capital expenditures under GAAP.
 
“Capital Lease Obligations” means, for any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP.  For purposes of this Agreement, the amount of
such Capital Lease Obligations shall be the capitalized amount thereof,
determined in accordance with GAAP.
 
“Cash Collateralize” has the meaning specified in Section 2.03(g).
 
5

--------------------------------------------------------------------------------


 
“Cash Equivalents” means:  (a) United States dollars; (b) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States is pledged in support thereof) maturing, unless such
securities are deposited to defease any Debt, not more than twelve months from
the date of acquisition; (c) certificates of deposit and eurodollar time
deposits with maturities of twelve months or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding twelve months and overnight
bank deposits, in each case, with any domestic commercial bank having capital
and surplus in excess of $500,000,000 and a rating at the time of acquisition
thereof of P-1 or better from Moody’s or A-1 or better from S&P; (d) repurchase
obligations with a term of not more than seven days for underlying securities of
the types described in clauses (b) and (c) above entered into with any financial
institution meeting the qualifications specified in clause (c) above; (e)
commercial paper having the highest rating obtainable from Moody’s or S&P and in
each case maturing within six months after the date of acquisition; (f)
securities issued and fully guaranteed by any state, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, rated at least “A” by Moody’s or S&P and having maturities of
not more than twelve months from the date of acquisition; and (g) money market
funds at least 95% of the assets of which constitute Cash Equivalents of the
kinds described in clauses (a) through (f) of this definition.
 
“Cash Management Documents” means all agreements, instruments and other
documents entered into with respect to Cash Management Obligations.
 
“Cash Management Obligations” means, with respect to any Lender or an Affiliate
thereof, any obligations owed to such Person by the Borrower or any of its
Subsidiaries which arise as a direct result of (a) commercial credit card and
merchant card services provided by such Lender or its Affiliate to the Borrower
or any such Subsidiary, or (b) the deposit, collection and other cash
management, treasury or deposit services provided by such Lender or its
Affiliate to the Borrower or any such Subsidiary, including without limitation
all of the obligations of the Borrower or any of its Subsidiaries to such Lender
or its Affiliate for overdrafts, for returned checks and other returned items
and for credit extended under, or as a result of, cash management, treasury and
deposit agreements.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any Law, (b) any change
in any Law, or in the administration, interpretation or application thereof by
any Governmental Authority or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of Law) by any
Governmental Authority.
 
“Change of Control” means (a) the direct or indirect sale, transfer, conveyance
or other disposition (other than by way of merger or consolidation), in one or a
series of related transactions, of all or substantially all of the properties or
assets of the Borrower and its Subsidiaries, taken as a whole, to any “person”
or “group” (as such terms are used for purposes of Sections 13(d) and 14(d) of
the Securities Exchange Act, whether or not applicable), (b) any “person” or
“group” (as such terms are used for purposes of Sections 13(d) and 14(d) of the
Securities Exchange Act, whether or not applicable) is or becomes the
“beneficial owner”, directly or indirectly, of more than 35% of the total voting
power in the aggregate of all classes of Equity Interests of the Borrower then
outstanding normally entitled to vote in elections of directors, (c) during any
period of 24 consecutive months after the Closing Date, individuals who at the
beginning of such 24-month period constituted the board of directors of the
Borrower (together with any new directors whose election by such board of
directors or whose nomination for election by the shareholders of the Borrower
was approved by a vote of a majority of the directors then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the board of directors of the Borrower then in office,
or (d) any “Change of Control” as defined in the Senior Notes shall occur in
respect thereof.
 
6

--------------------------------------------------------------------------------


 
“Closing Date” means the date of this Agreement, which the parties hereto
acknowledge is the date that all the conditions precedent in Section 4.01 are
satisfied or waived in accordance with Section 10.01.
 
“Co-Documentation Agents” means Wells Fargo Bank, National Association and
Comerica Bank, in their capacity as co-documentation agents under any of the
Loan Documents, or any successors thereto.
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral” has the meaning specified in Section 6.14 of this Agreement.
 
“Collateral Documents” means, collectively, the Security Agreement and any other
agreement or document, together with all related financing statements and stock
powers, executed and delivered in connection with this Agreement to create or
perfect a Lien on any Collateral in favor of the Administrative Agent for the
benefit of the Secured Parties.
 
“Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Borrower pursuant to Section 2.01, (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
 
“Commitment Fee” has the meaning specified in Section 2.09(a).
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
7

--------------------------------------------------------------------------------


 
“Credit Extension” means each of the following:  (a) Revolving Borrowing, (b) an
L/C Credit Extension, and (c) a Swing Line Borrowing.
 
“Credit Judgment” means the Administrative Agent’s judgment exercised in good
faith, based upon its consideration of any factor that it believes (a) could
adversely affect the quantity, quality, mix or value of Borrowing Base
Collateral (including any Applicable Law that may inhibit collection of an
Account), the enforceability or priority of the Administrative Agent’s Lien, or
the amount that the Administrative Agent and Lenders could receive in
liquidation of any Collateral; (b) suggests that any collateral report or
financial information delivered by any Loan Party is incomplete, inaccurate or
misleading in any material respect; (c) materially increases the likelihood of
any proceeding under Debtor Relief Laws involving a Loan Party; or (d) creates
or could result in a Default or Event of Default.  In exercising such judgment,
the Administrative Agent may consider any factors that could increase the credit
risk of lending to the Borrower on the security of the Collateral.

“Debt” means, with respect to any Person, without duplication, (a) debt of such
Person for borrowed money, (b) all debt of such Person evidenced by bonds,
notes, debentures or similar instruments or bankers’ acceptances or letters of
credit (or reimbursement obligations in respect thereof); (c) the balance
deferred and unpaid by such Person of the purchase price of any property which
purchase price is due more than six months after the date of placing such
property in service or taking delivery and title thereto, except any such
balance that constitutes an accrued expense or trade payable, (d) all
obligations of others secured by any Lien (other than Liens referred to in
clauses (b), (c), (d), (e), (g) or (i) of the definition of Permitted Liens) on
any property or asset owned by such Person, whether or not the obligation
secured thereby shall have been assumed, (e) to the extent not otherwise
included, all Capitalized Lease Obligations of such Person, all obligations of
such Person with respect to leases constituting part of a sale and leaseback
arrangement, all Guaranties by such Person of Debt of other Persons, and all
obligations of such Person under Swap Contracts, (f) any “withdrawal liability”
of such Person, as such term is defined under part I of Subtitle E of Title IV
of ERISA, (g) all Synthetic Lease Obligations of such Person, and (h) all
preferred stock issued by such Person and required by the terms thereof to be
redeemed, or for which mandatory sinking fund payments are due, by a fixed date
prior to one year after the Maturity Date.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate for Base Rate Loans plus (iii) 2% per annum; provided, however,
that with respect to a Eurodollar Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.
 
8

--------------------------------------------------------------------------------


 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in L/C Obligations or participations in Swing Line
Loans required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder unless such failure has been cured, (b)
has otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within one Business Day of
the date when due, unless the subject of a good faith dispute or unless such
failure has been cured, or (c) has been deemed insolvent or become the subject
of a bankruptcy or insolvency proceeding.
 
“Depreciation” means depreciation and depletion expense as determined in
accordance with GAAP.
 
“Dilution Reserve” means a reserve established by the Administrative Agent from
time to time in an amount equal to the amount by which bad debt write-downs or
write-offs, discounts, returns, promotions, credits, credit memos and other
dilutive items with respect to Accounts during the previous 12 months exceeds
5.0% of gross sales for such period.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding licenses of intellectual property and leases
of real property entered into in the ordinary course of business and the
granting of Permitted Liens.
 
“Dividend” means, as to any Person, any declaration or payment of any dividend
(other than a stock dividend) on, or the making of any distribution to any
holder of, any shares of capital stock (or other equity or beneficial interest)
of such Person (other than salaries, bonuses and loans to employees made or paid
in the ordinary course of business).
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
“Dominion Account” means a special account established by the Borrower
at Bank of America, over which the Administrative Agent has, or is entitled to
have immediately upon the occurrence of a Trigger Period,
exclusive control for withdrawal purposes (except as otherwise provided in
Section 2.07(c)).
 
“EBITDA” means, for any period, determined in accordance with GAAP on a
consolidated basis for the Borrower and its Subsidiaries, the sum of (a)
Adjusted Net Earnings From Operations for such period, plus (b) to the extent
deducted in the determination of Adjusted Net Earnings from Operations for such
period, (i) Interest Expense, plus (ii) federal, state, local and foreign income
taxes, plus (iii) Depreciation, amortization and other non-recurring non-cash
charges (excluding any non-cash charge to the extent that it represents an
accrual of or reserve for cash payments in any future period), plus (iv)
non-cash charges in respect of stock based compensation expenses (excluding any
such non-cash charge to the extent that it represents an accrual of or reserve
for cash payments in any future period), minus (c) to the extent included in the
determination of Adjusted Net Earnings from Operations for such period, non-cash
credits.
 
9

--------------------------------------------------------------------------------


 
“Eligible Account” means an Account owing to any Loan Party that arises in the
ordinary course of business from the sale of goods or rendition of services, is
payable in Dollars and is deemed by the Administrative Agent, in its Credit
Judgment, to be an Eligible Account.  Without limiting the foregoing, no Account
shall be an Eligible Account if (a) it is unpaid for more than the earlier of 30
days after the original due date or 90 days after the original invoice date;
(b) 50% or more of the Accounts owing by the Account Debtor are not Eligible
Accounts under the foregoing clause; (c) when aggregated with other Accounts
owing by the Account Debtor, it exceeds 5.0% of the aggregate Eligible Accounts
(or such higher percentage, not to exceed 15.0%, as the Administrative Agent may
establish for the Account Debtor from time to time); (d) it does not conform in
any material respect with a covenant or representation herein or in the Security
Agreement; (e) it is owing by a creditor or supplier, or is otherwise subject to
a potential offset, counterclaim, dispute, deduction, discount, recoupment,
reserve, defense, chargeback, credit or allowance (but ineligibility shall be
limited to the amount thereof); (f) a proceeding under Debtor Relief Laws has
been commenced by or against the Account Debtor; or the Account Debtor has
suspended or ceased doing business, is liquidating, dissolving or winding up its
affairs, or is not Solvent; or the applicable Loan Party is not able to bring
suit or enforce remedies against the Account Debtor through judicial process;
(g) the Account Debtor is organized or has its principal offices or assets
outside the United States or Canada; (h) it is owing by a Government Authority,
unless the Account Debtor is the United States or any department, agency or
instrumentality thereof and the Account has been assigned to the Administrative
Agent in compliance with the Assignment of Claims Act; (i) it is not subject to
a duly perfected, first priority Lien in favor of the Administrative Agent, or
is subject to any other Lien except for Permitted Liens that are subordinate to
the Administrative Agent’s Lien and Liens for Taxes not yet due and payable; (j)
the goods giving rise to it have not been delivered to and accepted by the
Account Debtor, the services giving rise to it have not been accepted by the
Account Debtor, or it otherwise does not represent a final sale; (k) it is
evidenced by chattel paper or an instrument of any kind, or has been reduced to
judgment; (l) its payment has been extended, the Account Debtor has made a
partial payment, or it arises from a sale on a cash-on-delivery basis; (m) it
arises from a sale to an Affiliate, from a sale on a bill-and-hold, guaranteed
sale, sale-or-return, sale-on-approval, consignment, or other repurchase or
return basis, or from a sale to a Person for personal, family or household
purposes; (n) it represents a progress billing or retainage; or (o) it includes
a billing for interest, fees or late charges, but ineligibility shall be limited
to the extent thereof.  In calculating delinquent portions of Accounts under
clauses (a) and (b), credit balances owing to Account Debtors and more than 90
days old shall not be netted against such Accounts.
 
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the L/C Issuer and the Swing Line Lender, and
(ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
10

--------------------------------------------------------------------------------


 
“Eligible Inventory” means Inventory owned by a Loan Party that the
Administrative Agent, in its Credit Judgment, deems to be Eligible
Inventory.  Without limiting the foregoing, no Inventory shall be Eligible
Inventory unless it (a) is finished goods, raw materials (including Aggregates),
cement, coal or clinker, and not work-in-process (other than cement or clinker),
packaging or shipping materials, labels, samples, display items, bags,
replacement parts or manufacturing supplies (other than coal and unless
otherwise permitted by the Administrative Agent in its discretion); (b) is not
held on consignment, nor subject to any deposit or downpayment; (c) is in new
and saleable condition (if held for sale rather than use) and is not damaged,
defective, shopworn or otherwise unfit for sale; (d) is not slow-moving,
obsolete or unmerchantable, and does not constitute returned or repossessed
goods; (e) meets all standards imposed by any Governmental Authority, and does
not constitute hazardous materials under any Environmental Law; (f) conforms in
all material respects with the covenants and representations herein and in the
Security Agreement; (g) is subject to the Administrative Agent’s duly perfected,
first priority Lien, and no other Lien except for Permitted Liens that are
subordinate to the Administrative Agent’s Lien and Liens for Taxes not yet due
and payable; (h) is within the continental United States, is not in transit
except between locations of the Loan Parties, and is not consigned to any
Person; (i) is not subject to any warehouse receipt or negotiable document; (j)
is not subject to any license or other arrangement that restricts any Loan
Party’s or the Administrative Agent’s right to dispose of such Inventory, unless
the Administrative Agent has received an appropriate Lien Waiver; (k) is not
located on leased premises or in the possession of a warehouseman, processor,
repairman, mechanic, shipper, freight forwarder or other Person, unless the
lessor or such Person has delivered a Lien Waiver or an appropriate Rent and
Charges Reserve has been established; (l) is not located at a site where the
Inventory Formula Amount calculated for such site individually is less than
$50,000; and (m) is reflected in the details of a current perpetual inventory
report satisfactory to the Administrative Agent.  Unless otherwise permitted by
the Administrative Agent in its Credit Judgment, 5.0% of all otherwise Eligible
Inventory which is stored in piles and the quantity of which is measured by an
approximation method shall be deemed ineligible.
 
“Eligible Rolling Stock” means Rolling Stock owned by a Loan Party that the
Administrative Agent, in its Credit Judgment, deems to be Eligible Rolling
Stock.  Without limiting the foregoing, no Rolling Stock shall be Eligible
Rolling Stock unless it (a) is subject to the Administrative Agent’s duly
perfected, first priority Lien and no other Lien except for (i) Permitted Liens
that are subordinate to the Administrative Agent’s Lien, (ii) Liens for Taxes
not yet due and payable, and (iii) statutory Liens securing amounts not yet due
and payable in respect of repairs; (b) conforms in all material respects with
the covenants and representations herein and in the Security Agreement; (c) is
in good working order, condition and repair (ordinary wear and tear excepted);
(d) is used or usable in the ordinary course of business of a Loan Party; (e) is
located in the continental United States; (f) satisfies in all material respects
all Applicable Law with respect to such Rolling Stock; (g) is not subject to any
licensing or similar requirement that would limit the right of the
Administrative Agent to sell or otherwise dispose of such Rolling Stock; (h) is
insured in accordance with the requirements of this Agreement; (i) in the case
of a truck, tractor, trailer or other motor vehicle used on the highways or in
interstate commerce, (i) is evidenced by a certificate of title in the name of a
Loan Party and in the possession of the Administrative Agent, (ii) is properly
registered in the name of a Loan Party in one of the states of the United
States, and (iii) the Administrative Agent’s Lien is noted on the certificate of
title therefor; and (j) in the case of a railcar or locomotive used in
interstate commerce, (i) is properly registered in the name of a Loan Party with
the Association of American Railroads, (ii) is covered by a reporting mark
issued by the Association of American Railroads and provided to the
Administrative Agent, and (iii) the Administrative Agent’s Lien thereon is on
file with the Surface Transportation Board of the U.S. Department of
Transportation.
 
11

--------------------------------------------------------------------------------


 
“Enforcement Action” means any action to enforce any Secured Obligations or Loan
Documents or to realize upon any Collateral (whether by judicial action,
self-help, notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Environmental Permit” means any permit, license, order, approval or other
authorization under Environmental Law material to business of the Borrower or
any Subsidiary.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
12

--------------------------------------------------------------------------------


 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate a Pension Plan, the treatment of a
Pension Plan amendment as a termination under Sections 4041 or 4041A of ERISA,
or the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.
 
“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
 
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated, including Texas “margin” or “gross
receipts” tax), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 10.13), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to provide the documentation described in Section
3.01(e), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a).
 
13

--------------------------------------------------------------------------------


 
“Existing Credit Agreement” has the meaning specified in the second introductory
paragraph hereto.
 
“Existing Letters of Credit” means the letters of credit set forth on Schedule
1.01.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Fee Letter” means the letter agreement, dated June 19, 2009 among the Borrower,
the Administrative Agent and the Arranger.
 
“Fixed Charge Coverage Ratio” means the ratio, determined on a consolidated
basis for the Borrower and its Subsidiaries for the most recent twelve months,
of (a) EBITDA minus Capital Expenditures (except for Capital Expenditures (i)
financed with borrowed money other than Loans or (ii) paid during the fiscal
year ended May 31, 2009 for capital improvements at the Borrower’s facilities
known as Oro Grande and Hunter (provided, that up to $10,000,000 of Capital
Expenditures incurred prior to May 31, 2009 for improvements at such facilities
may be paid following such date and still be excluded from Capital Expenditures
for the purposes of this definition)) and cash taxes paid, to (b) Fixed Charges.
 
“Fixed Charges” means the sum of (a) Interest Expense (other than
payment-in-kind), (b) principal payments made on borrowed money (including the
principal portion of payments in respect of Capital Lease Obligations) other
than Loans, (c) Restricted Payments (other than Dividends payable to the
Borrower or a Guarantor or payable solely in stock) made, and (d) the Rolling
Stock Depreciation Amount.
 
14

--------------------------------------------------------------------------------


 “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“Foreign Subsidiary” means each Subsidiary of the Borrower which is organized
under the laws of a jurisdiction other than the United States of America or any
state or commonwealth thereof.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Granting Lender” has the meaning specified in Section 10.06(h).
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Debt or other obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Debt or other obligation of the payment or performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Debt or other
obligation of any other Person, whether or not such Debt or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Debt to obtain any such Lien).  The amount of any Guarantee shall be deemed
to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.
 
 
15

--------------------------------------------------------------------------------

 

“Guarantied Obligations” means, collectively, (a) the Obligations, (b) all Swap
Obligations owed to any Guarantied Party, (c) all Cash Management Obligations,
(d) any and all out-of-pocket expenses (including, without limitation, expenses
and reasonable counsel fees and expenses of any Guarantied Party) incurred by
any Guarantied Party in enforcing its rights under this Agreement, any other
Loan Document, or any Swap Contract or in respect of any Cash Management
Obligations, and (e) all present and future amounts in respect of the foregoing
that would become due but for the operation of any provision of Debtor Relief
Laws, and all present and future accrued and unpaid interest in respect of the
foregoing, including, without limitation, post-petition interest if any Loan
Party voluntarily or involuntarily becomes subject to any Debtor Relief Laws.
 
“Guarantied Parties” means, collectively, (a) the Administrative Agent, (b) the
Lenders, (c) any Lender or any Affiliate of any Lender that is a party to any
Swap Contract with the Borrower or any Subsidiary of the Borrower, (d) any
Lender or any Affiliate of any Lender that is owed any Cash Management
Obligation (provided that at the time such Cash Management Obligations arose
such Lender is a party to the Credit Agreement), and (e) the beneficiaries of
each indemnification obligation undertaken by any Loan Party under any Loan
Document; provided that any Person that ceases to be a Lender (and any Affiliate
of such Person) shall be a Guarantied Party only with respect to transactions
under Swap Contracts that were entered into during or prior to the time that
such Person was a Lender.
 
“Guarantors” means, collectively, each Material Domestic Subsidiary including,
without limitation, each Subsidiary listed on Schedule 5.13 hereto.
 
“Guaranty” means the Guaranty made by the Guarantors, substantially in the form
of Exhibit C, and shall include any Guaranty Supplement executed thereto and
defined therein.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Highest Lawful Rate” means at the particular time in question the maximum rate
of interest which, under Applicable Law, any Lender is then permitted to charge
on the Obligations.  If the maximum rate of interest which, under Applicable
Law, any Lender is permitted to charge on the Obligations shall change after the
date hereof, the Highest Lawful Rate shall be automatically increased or
decreased, as the case may be, from time to time as of the effective time of
each change in the Highest Lawful Rate without notice to the Borrower.  For
purposes of determining the Highest Lawful Rate under Applicable Law, on each
day, if any, that Chapter 303 of the Texas Finance Code establishes the Highest
Lawful Rate, such rate shall be the weekly ceiling computed in accordance with
Section 303.003 for that day.

 
16

--------------------------------------------------------------------------------

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).
 
“Impacted Lender” means (a) a Defaulting Lender or (b) a Lender as to which (i)
the L/C Issuer has a good faith belief that such Lender has defaulted in
fulfilling its obligations under one or more syndicated credit facilities or
(ii) an entity that Controls such Lender has been deemed insolvent or becomes
subject to any Debtor Relief Laws.
 
“Increase Effective Date” has the meaning specified in Section 2.14(d).
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified in Section 10.04(b).
 
“Information” has the meaning specified in Section 10.07.
 
“Interest Expense” means, for any period of calculation, calculated for the
Borrower and its Subsidiaries on a consolidated basis determined in accordance
with GAAP, interest expense (including interest expense pursuant to Capitalized
Lease Obligations) for such period.
 
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the first Business
Day of each month and the Maturity Date.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Revolving Loan Notice; provided
that:
 
(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(iii)           no Interest Period shall extend beyond the Maturity Date.
 
17

--------------------------------------------------------------------------------


 
“Internal Control Event” means a material weakness in, or material fraud that
involves management or other employees who have a significant role in, the
Borrower’s internal controls over financial reporting, in each case as described
in the Securities Laws.
 
“Inventory” has the meaning given to such term in the UCC, including all goods
intended for sale, lease, display or demonstration; all work in process; and all
raw materials (including Aggregates), and other materials and supplies of any
kind that are or could be used in connection with the manufacture, printing,
packing, shipping, advertising, sale, lease or furnishing of such goods, or
otherwise used or consumed in the Borrower’s business (but excluding equipment).
 
“Inventory Formula Amount” means the lesser of (i) 65% of the Value of Eligible
Inventory; or (ii) 85% of the NOLV Percentage of the Value of Eligible
Inventory.
 
“Inventory Reserve” means a reserve established by the Administrative Agent from
time to time in its Credit Judgment to reflect factors that may negatively
impact the Value of Inventory, including change in salability, obsolescence,
seasonality, theft, shrinkage, imbalance, change in composition or mix,
markdowns and vendor chargebacks.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person of or in another Person, whether by means of (a) the
purchase or other acquisition of capital stock or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of debt of, or purchase or other acquisition of any other debt or Equity
Interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Debt of such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute a business unit.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
 
“IP Rights” has the meaning specified in Section 5.17.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower or in favor of the L/C Issuer and
relating to any such Letter of Credit.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
 
18

--------------------------------------------------------------------------------

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings, plus all fees and
other amounts due and owing with respect to Letters of Credit.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
“Letter of Credit” means any letter of credit issued hereunder, and shall
include the Existing Letters of Credit.  A Letter of Credit may be a commercial
letter of credit or a standby letter of credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
 
“Letter of Credit Sublimit” means an amount equal to $50,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.
 
 
19

--------------------------------------------------------------------------------

 

“Leverage Ratio” means, as of any date of determination, for the Borrower and
its Subsidiaries consolidated in accordance with GAAP, the ratio of (a) Total
Debt as of such date of determination to (b) EBITDA for the most recent four
consecutive fiscal quarters ending on or before such date of determination.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Lien Waiver” means an agreement, in form and substance satisfactory to the
Administrative Agent, by which (a) for any material Borrowing Base Collateral
located on leased premises, the lessor waives or subordinates any Lien it may
have on such Collateral, and agrees to permit the Administrative Agent to enter
upon the premises and remove such Collateral or to use the premises to store or
dispose of such Collateral; (b) for any material Borrowing Base Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on such Collateral, agrees to
hold any documents in its possession relating to such Collateral as agent for
the Administrative Agent, and agrees to deliver such Collateral to the
Administrative Agent upon request; (c) for any material Borrowing Base
Collateral held by a repairman, mechanic or bailee, such Person acknowledges the
Administrative Agent’s Lien, waives or subordinates any Lien it may have on such
Collateral, and agrees to deliver such Collateral to the Administrative Agent
upon request; and (d) for any material Borrowing Base Collateral subject to a
licensor’s intellectual property rights, the licensor grants to the
Administrative Agent the right, vis-à-vis such licensor, to enforce the
Administrative Agent’s Liens with respect to such Collateral, including the
right to dispose of it with the benefit of the intellectual property, whether or
not a default exists under any applicable license.
 
“Loan” means an extension of credit by a Lender to the Borrower under Article
II in the form of a Revolving Loan or a Swing Line Loan.
 
“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, the Guaranty, the Collateral Documents, and any other agreement or
document executed, delivered or performable by any Loan Party in connection
herewith.
 
“Loan Parties” means, collectively, the Borrower and each Guarantor.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of the Loan Parties, taken as a whole, to perform their obligations
under the Loan Documents; (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party; or (d) a material adverse effect on the
validity, perfection or priority of a Lien in favor of the Administrative Agent
for the benefit of the Secured Parties on any material portion of the
Collateral.
 
 
20

--------------------------------------------------------------------------------

 

“Material Domestic Subsidiary” means any Domestic Subsidiary that has assets in
excess of $10,000.
 
“Maturity Date” means (a) August 15, 2012 or (b) such earlier date as (i) the
Obligations become due and payable pursuant to this Agreement (whether by
acceleration or otherwise) or (ii) there shall exist an Event of Default under
Section 8.01(f) of this Agreement.
 
“Minimum Covenant Threshold” means (a) the Fixed Charge Coverage Ratio is
greater than 1.10 to 1.00, and (b) Availability exceeds the greater of
$50,000,000 or 25% of the Aggregate Commitments.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Net Cash Proceeds” means:
 
(a)           with respect to the sale of any asset by the Borrower or any
Subsidiary, the excess, if any, of (i) the sum of cash and cash equivalents
received in connection with such sale (including any cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Debt that is secured by such asset and that is required
to be repaid in connection with the sale thereof (other than Debt under the Loan
Documents), (B) the out-of-pocket expenses incurred by the Borrower or any
Subsidiary in connection with such sale and (C) income taxes reasonably
estimated to be actually payable within two years of the date of the relevant
asset sale as a result of any gain recognized in connection therewith; and
 
(b)           with respect to the sale of any Equity Interest by the Borrower,
the excess of (i) the sum of the cash and cash equivalents received in
connection with such sale over (ii) the underwriting discounts and commissions,
and other out-of-pocket expenses, incurred by the Borrower in connection with
such sale.
 
“Net Recovery Proceeds” means, with respect to any Recovery Event, the gross
cash proceeds (net of reasonable fees, costs and taxes actually incurred and
paid (or to be paid) in connection with such Recovery Event and any required
permanent payment of Debt (other than Debt secured pursuant to the Collateral
Documents) which is secured by the property that is the subject of such Recovery
Event) received by the respective Person in connection with such Recovery Event.
 
“NOLV” means the net orderly liquidation value of Rolling Stock expected to be
realized at an orderly, negotiated sale held within a reasonable period of time,
net of all liquidation expenses, as determined from the most recent appraisal of
the Loan Parties’ Rolling Stock performed by an appraiser and on terms
reasonably satisfactory to the Administrative Agent.
 
 
21

--------------------------------------------------------------------------------

 

“NOLV Percentage” means the net orderly liquidation value of Inventory,
expressed as a percentage of Value expected to be realized at an orderly,
negotiated sale held within a reasonable period of time, net of all liquidation
expenses, as determined from the most recent appraisal of the Loan Parties’
Inventory performed by an appraiser and on terms reasonably satisfactory to the
Administrative Agent.
 
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
 
“Notes” means collectively, the Revolving Loan Notes and the Swing Line Note.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
 
“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP:  (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred, and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called “synthetic,”
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness for borrowed money; (c) the monetary obligations
under any sale and leaseback transaction which does not create a liability on
the consolidated balance sheet of such Person and its Subsidiaries; (d) any
other monetary obligation arising with respect to any other transaction which
upon the application of any Debtor Relief Law to such Person or any of its
Subsidiaries, would be characterized as indebtedness for borrowed money, or (e)
any transaction structured to provide tax deductibility as interest expense of
any dividend or similar payment.
 
 
22

--------------------------------------------------------------------------------

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Outstanding Amount” means (i) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
 
“Overadvance” means if the Total Outstandings at any time exceed the Borrowing
Base.
 
“Overadvance Loan” means a Loan made pursuant to Section 2.01(b) when an
Overadvance exists or is caused by the funding thereof.
 
“Participant” has the meaning specified in Section 10.06(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
 
“Permitted Liens” means, as applied to any Person:
 
(a)           any Lien in favor of the Administrative Agent to secure the
Secured Obligations (including, without limitation, L/C Obligations, obligations
in respect of Swap Contracts and Cash Management Obligations, to the extent
included within the definition of Secured Obligations);
 
 
23

--------------------------------------------------------------------------------

 

(b)           (i) Liens on real estate for real estate taxes not yet delinquent,
(ii) Liens on leasehold interests created by the lessor in favor of any
mortgagee of the leased premises, and (iii) Liens for taxes, assessments,
governmental charges, levies or claims that are being diligently contested in
good faith by appropriate proceedings and for which adequate reserves shall have
been set aside on such Person’s books, but only so long as no foreclosure,
restraint, sale or similar proceedings have been commenced with respect thereto;
 
(c)           Liens of carriers, landlords, warehousemen, mechanics, laborers
and materialmen and other similar Liens incurred in the ordinary course of
business for sums not yet due or being contested in good faith, if such reserve
or appropriate provision, if any, as shall be required by GAAP shall have been
made therefore;
 
(d)           Liens incurred in the ordinary course of business in connection
with worker’s compensation, unemployment insurance or similar legislation, other
than Liens imposed by ERISA;
 
(e)           Easements, right-of-way, restrictions and other similar
encumbrances on real property which do not materially interfere with the
ordinary conduct of the business of such Person;
 
(f)           Liens created to secure Debt permitted by Section 7.03(d), which
is incurred solely for the purpose of financing the acquisition or construction
of equipment, real property or other fixed assets and incurred at the time of
acquisition or construction, so long as each such Lien shall at all times be
confined solely to the asset or assets so acquired or constructed (and proceeds
thereof), and refinancings thereof so long as any such Lien remains solely on
the asset or assets acquired or constructed and the amount of Debt related
thereto is not increased.
 
(g)           Liens in respect of judgments or awards for which appeals or
proceedings for review are being prosecuted and in respect of which a stay of
execution upon any such appeal or proceeding for review shall have been secured,
provided that (i) such Person shall have established adequate reserves for such
judgments or awards, (ii) such judgments or awards shall be fully insured and
the insurer shall not have denied coverage, or (iii) such judgments or awards
shall have been bonded to the reasonable satisfaction of the Administrative
Agent;
 
(h)           Any Liens existing on the Closing Date which are described on
Schedule 7.01 and which are acceptable to the Lenders, and Liens resulting from
the refinancing of the related Debt, provided that the Debt secured thereby
shall not be increased and the Liens shall not cover additional assets of the
Borrower or any Subsidiary;
 
(i)           Liens filed of record out of an abundance of caution by lessors of
personal property, so long as each such Lien shall at all times be confined
solely to the asset or assets so leased (including additions and accessions
thereto and proceeds of insurance thereon); and
 
 
24

--------------------------------------------------------------------------------

 

(j)           Liens that secure Debt permitted by Section 7.03(k); provided,
that such Liens (i) do not attach to any of the Borrowing Base Collateral and
(ii) with respect to any other Collateral, are junior in priority to the
Administrative Agent’s Lien thereon.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Petty Cash Accounts” mean one or more deposit accounts maintained by the Loan
Parties for the petty cash needs of their local operations.
 
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
 
“Platform” has the meaning specified in Section 6.02.
 
“Public Lender” has the meaning specified in Section 6.02.
 
“Recovery Event” means the receipt by any Loan Party of any cash insurance
proceeds or condemnation awards payable (a) by reason of theft, loss, physical
destruction, damage, taking or similar event with respect to any Collateral and
(b) under any policy of insurance required to be maintained under any Loan
Document.
 
“Register” has the meaning specified in Section 10.06(c).
 
“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Release” has the meaning specified under any Environmental Law.
 
“Rent and Charges Reserve” means the aggregate of (a) all past due rent and
other amounts owing by any Loan Party to any landlord, warehouseman, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any Borrowing Base Collateral or could assert a Lien on any such
Collateral; and (b) a reserve at least equal to three months rent and other
charges that could be payable to any such Person (unless it has executed a Lien
Waiver), in each case limited to the Value of such Borrowing Base Collateral.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Revolving Borrowing
or a conversion or continuation of Revolving Loans, a Revolving Loan Notice, (b)
with respect to an L/C Credit Extension, a Letter of Credit Application, and (c)
with respect to a Swing Line Loan, a Swing Line Loan Notice.
 
 
25

--------------------------------------------------------------------------------

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
 
“Response” has the meaning specified under any Environmental Law.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or assistant treasurer of
a Loan Party.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.
 
“Restricted Debt Payments” has the meaning specified in Section 7.15.
 
“Restricted Payment” means (i) any Dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Borrower or any Subsidiary, or (ii) any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Borrower’s stockholders, partners
or members (or the equivalent Person thereof).
 
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.
 
“Revolving Loan” has the meaning specified in Section 2.01 and includes any
Overadvance Loan.
 
“Revolving Loan Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Revolving Loans made by such Lender, substantially in the form
of Exhibit E.
 
“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Revolving Loans, pursuant to Section 2.02(a) which, if in writing, shall be
substantially in the form of Exhibit F.
 
 
26

--------------------------------------------------------------------------------

 

“Rolling Stock” means all locomotives, railcars, automobiles, trucks, trailers,
tractors, bulldozers, scrapers, loaders, forklifts and other motor vehicles and
mobile equipment of a Person.
 
“Rolling Stock Depreciation Amount” means an amount equal to the amount per
month that the Loan Parties depreciate the value of all Eligible Rolling Stock
on their books; provided, that if the Loan Parties’ depreciation methodology
results in an average life greater than five years for Eligible Rolling Stock,
then the Rolling Stock Depreciation Amount shall be an amount determined by the
Administrative Agent in its Credit Judgment.
 
“Rolling Stock Determination Date” means each date on which the Administrative
Agent receives a third party appraisal, in form and detail satisfactory to it,
calculating the NOLV of all Eligible Rolling Stock.
 
“Rolling Stock Formula Amount” means, as of any Rolling Stock Determination
Date, the lesser of (a) $30,000,000, or (b) 85% of the NOLV of Eligible Rolling
Stock; provided, that in the period between Rolling Stock Determination Dates
the Rolling Stock Formula Amount shall be (i) reduced on the first day of each
month by the Rolling Stock Depreciation Amount, (ii) reduced at the time of any
casualty or Disposition of Eligible Rolling Stock by the portion of the Rolling
Stock Formula Amount attributable to such Eligible Rolling Stock, (iii) reduced
at the time that any previously Eligible Rolling Stock is no longer Eligible
Rolling Stock by the portion of the Rolling Stock Formula Amount attributable to
such Eligible Rolling Stock, and (iv) increased by 85% of the purchase price
paid for any newly acquired Eligible Rolling Stock net of any discounts, rebates
or credits and excluding any fees, expenses, sales taxes, other taxes, delivery
charges and other “soft” costs.  Prior to the first Rolling Stock Determination
Date, the Rolling Stock Formula Amount shall be zero.
 
“Rolling Stock Reserve” means a reserve established by the Administrative Agent
from time to time in its Credit Judgment for the amount of all fees, taxes and
other amounts payable at the time in question in respect of all licenses,
registrations and other permits for Eligible Rolling Stock.
 
“Royalty Reserve” means a reserve established by the Administrative Agent from
time to time in its Credit Judgment for the amount of all the Loan Parties’
accrued and unpaid royalties owing to the owners of quarry, mine or pit sites
leased or operated by the Loan Parties.
 
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
 
27

--------------------------------------------------------------------------------

 

“Secured Obligations” means, collectively, (a) the Obligations, (b) all Swap
Obligations owed to any Secured Party, (c) all Cash Management Obligations, and
(d) all present and future amounts in respect of the foregoing that would become
due but for the operation of any provision of Debtor Relief Laws, and all
present and future accrued and unpaid interest in respect of the foregoing,
including, without limitation, post-petition interest if any Loan Party
voluntarily or involuntarily becomes subject to any Debtor Relief Laws;
provided, however, that for any of the Swap Obligations or the Cash Management
Obligations to be included as “Secured Obligations”, the applicable Secured
Party and Loan Party must have previously provided written notice to the
Administrative Agent of (i) the existence of such Swap Obligations or Cash
Management Obligations, (ii) the maximum dollar amount of obligations arising
thereunder to be included as a Bank Product Reserve (“Bank Product Amount”), and
(iii) the methodology to be used by such parties in determining the amounts
owing with respect thereto from time to time.  No Bank Product Amount may be
established or increased at any time that a Default or Event of Default exists,
or if a reserve in such amount would cause an Overadvance.
 
“Secured Parties” means, collectively, (a) the Administrative Agent, (b) the
Lenders, (c) any Lender or any Affiliate of any Lender that is a party to any
Swap Contract with the Borrower or any Subsidiary of the Borrower, (d) any
Lender or any Affiliate of any Lender that is owed any Cash Management
Obligation (provided that at the time such Cash Management Obligations arose
such Lender is a party to the Credit Agreement), and (e) the beneficiaries of
each indemnification obligation undertaken by any Loan Party under any Loan
Document; provided that any Person that ceases to be a Lender (and any Affiliate
of such Person) shall be a Secured Party under the preceding clause (c) only
with respect to transactions under Swap Contracts that were entered into during
or prior to the time that such Person was a Lender.
 
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
 
“Security Agreement” means the Amended and Restated Security Agreement executed
by the Borrower and its Material Domestic Subsidiaries in favor of the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit J.
 
“Senior Notes” means the 2005 Senior Notes and other unsecured senior notes of
the Borrower due 2013 or thereafter, provided that the terms (excluding interest
rates and fees, which, however shall be comparable to market interest rates and
fees charged to companies of financial condition similar to the Borrower at the
time such other senior notes are issued), provisions and covenants governing
such other senior notes taken as a whole (a) are not more restrictive on the
Borrower and its Subsidiaries than this Agreement and (b) do not provide greater
enforcement rights to the holder of such other senior notes than the enforcement
rights of the Administrative Agent and the Lenders under the Loan Documents;
provided that terms, provisions and covenants substantially the same as those in
the 2005 Indenture shall be deemed to satisfy the requirements of
clauses (a) and (b) of this definition.
 
 
28

--------------------------------------------------------------------------------

 

“Solvent” means, with respect to any Person, as of any date of determination,
that the fair value of the assets of such Person (at fair valuation) is, on the
date of determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date, that
the present fair saleable value of the assets of such Person will, as of such
date, be greater than the amount that will be required to pay the probable
liability of such Person on its debts as such debts become absolute and matured,
and that, as of such date, such Person will be able to pay all liabilities of
such Person as such liabilities mature and such Person does not have
unreasonably small capital with which to carry on its business.  In computing
the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability discounted to present value
at rates believed to be reasonable by such Person acting in good faith.
 
“SPC” has the meaning specified in Section 10.06(h).
 
“Subordinated Debt” means all Debt of the Borrower or any Subsidiary which shall
be subordinated, on terms satisfactory to the Required Lenders, to the
Obligations.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement to the extent governing contracts of
the kinds described in clause (a) of this definition (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
“Swap Obligations” means any and all obligations under or in connection with or
otherwise owed by the Borrower or any Subsidiary to any Lender or any Affiliate
of a Lender in respect of a Swap Contract.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 
29

--------------------------------------------------------------------------------

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b) which, if in writing, shall be substantially in the form of
Exhibit G.
 
“Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender evidencing Swing Line Loans made by such Swing Line Lender,
substantially in the form of Exhibit H.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
 
“Syndication Agent” means UBS Securities LLC, in its capacity as syndication
agent under any of the Loan Documents, or any successor syndication agent.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Tax Reserve” means a reserve established by the Administrative Agent from time
to time in its Credit Judgment for the amount of all the Loan Parties’ accrued
and unpaid sales, use and excise taxes.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Total Debt” means, as of any date of determination, determined for the Borrower
and its Subsidiaries on a consolidated basis determined in accordance with GAAP,
the sum (without duplication) of (a) all principal outstanding under the Loan
Documents, (b) all principal obligations evidenced by a promissory note or
otherwise representing borrowed money, (c) all reimbursement obligations for
letters of credit that have been drawn upon and remain outstanding, and (d) all
Capitalized Lease Obligations.
 
 
30

--------------------------------------------------------------------------------

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Trigger Period” means any of the following periods: (a) any period commencing
on the day that an Event of Default occurs and ending on the day that all Events
of Default are cured or waived, and (b) any period commencing on the day that
Availability is less than the greater of $40,000,000 or 20% of the Aggregate
Commitments at any time and continuing until, during the preceding 60
consecutive days, Availability has been equal to or exceeded the greater of
$40,000,000 or 20% of the Aggregate Commitments at all times.
 
“2005 Indenture” means that certain Indenture, dated as of July 6, 2005, among
the Borrower, certain Subsidiaries of the Borrower and Wells Fargo Bank,
National Association, as trustee, providing for the issuance of the 2005 Senior
Notes.
 
“2005 Senior Notes” means those certain 7.25% Senior Notes due 2013 of the
Borrower issued pursuant to the 2005 Indenture.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
“UCC” means the Uniform Commercial Code of Texas or, where applicable to
specific collateral, any other relevant state.
 
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“Value” means (a) for Inventory other than Aggregates, its value determined on
the basis of the lower of cost or market, calculated on a first-in, first-out
basis, and excluding any portion of cost attributable to intercompany profit
among the Borrower and its Affiliates; (b) for Inventory consisting of
Aggregates, its fair market value (provided, that if following the Closing Date
the Borrower carries Aggregates on its balance sheet, then the Value of
Inventory consisting of Aggregates shall be the lower of cost or market); and
(c) for an Account, its face amount, net of any returns, rebates, discounts
(calculated on the shortest terms), credits, allowances or Taxes (including
sales, excise or other taxes) that have been or could be claimed by the Account
Debtor or any other Person.
 
 
31

--------------------------------------------------------------------------------

 

“Wholly-Owned Subsidiary” when used to determine the relationship of a
Subsidiary to a Person, means a Subsidiary all of the issued and outstanding
Equity Interests (other than directors’ qualifying shares) of which shall at the
time be owned by such Person or one or more of such Person’s Wholly-Owned
Subsidiaries or by such Person and one or more of such Person’s Wholly-Owned
Subsidiaries.
 
1.02     Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
1.03     Accounting Terms.
 
(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.
 
 
32

--------------------------------------------------------------------------------

 

(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
1.04     Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
1.05     Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).
 
1.06     Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
 
ARTICLE II.
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01     Revolving Loans.
 
(a)           Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Revolving Loan”) to the
Borrower from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Revolving Borrowing, (i) the Total Outstandings shall not exceed the Borrowing
Base, and (ii) the aggregate Outstanding Amount of the Revolving Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment.  Within the limits of the Borrowing Base, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01,
prepay under Section 2.05, and reborrow under this Section 2.01.  Revolving
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.
 
 
33

--------------------------------------------------------------------------------

 

(b)           Notwithstanding Section 2.01(a)(i) to the contrary and unless its
authority to do so has been revoked by the Required Lenders, the Administrative
Agent may require Lenders to honor requests for Overadvance Loans and to forbear
from requiring the Borrower to cure an Overadvance, (i) when no other Default
exists, as long as (w) the Overadvance does not continue for more than 30
consecutive days (and no Overadvance may exist for at least five consecutive
days thereafter before further Overadvance Loans are required), and (x) the
Overadvance does not exceed 10% of the Borrowing Base; and (ii) regardless of
whether a Default exists, if the Administrative Agent discovers an Overadvance
not previously known by it to exist, as long as from the date of such discovery
the Overadvance (y) is not increased by more than $2,000,000, and (z) does not
continue for more than 30 consecutive days.  In no event shall Overadvance Loans
be required that would cause the Total Outstandings to exceed the Aggregate
Commitments.  Any funding of an Overadvance Loan or sufferance of an Overadvance
shall not constitute a waiver by the Administrative Agent or Lenders of the
Default caused thereby.  The Administrative Agent may require the Borrower to
repay an Overadvance at any time in accordance with Section 2.05(c).  In no
event shall the Borrower or any other Loan Party be deemed a beneficiary of this
Section nor authorized to enforce any of its terms.  Overadvance Loans may only
be Base Rate Loans.
 
2.02     Borrowings, Conversions and Continuations of Loans.
 
(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone or another means permitted by Section 10.02.  Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans.  Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Revolving Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof.  Each Revolving Loan Notice (whether telephonic
or written), shall specify (A) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (B) the requested date of the Borrowing, conversion or continuation,
as the case may be (which shall be a Business Day), (C) the principal amount of
Loans to be borrowed, converted or continued, (D) the Type of Loans to be
borrowed or to which existing Loans are to be converted, and (E) if applicable,
the duration of the Interest Period with respect thereto.  If the Borrower fails
to specify a Type of Loan in a Revolving Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Revolving Loan Notice but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
 
 
34

--------------------------------------------------------------------------------

 
(b)           Following receipt of a Revolving Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection.  In the case of a Revolving Borrowing,
each Lender shall make the amount of its Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 1:00 p.m. on the Business Day specified in the Revolving Loan
Notice.  Upon satisfaction of the applicable conditions set forth in Section
4.02 (and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Revolving Loan
Notice with respect to such Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.
 
(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
 
(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
 
(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than five Interest Periods in effect with respect to
Loans.
 
35

--------------------------------------------------------------------------------


 
2.03
Letters of Credit.

 
(a)
The Letter of Credit Commitment.

 
(i)           Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Borrower and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Borrowing Base, (y) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit.  Each request by the Borrower
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.
 
(ii)           The L/C Issuer shall not issue any Letter of Credit, if:
 
(A)           subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or
 
(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.
 
(iii)           The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:
 
(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
 
36

--------------------------------------------------------------------------------


 
(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer;
 
(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $100,000, in the case of a
standby Letter of Credit;
 
(D)           such Letter of Credit is to be denominated in a currency other
than Dollars; or
 
(E)           a default of any Lender’s obligations to fund under Section
2.03(c) exists or any Lender is at such time a Defaulting Lender hereunder,
unless the L/C Issuer has entered into satisfactory arrangements with the
Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to such
Lender.
 
(iv)           The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
 
(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
(vi)           The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
 
37

--------------------------------------------------------------------------------


 
(b)           Procedures for Issuance and Amendment of Letters of
Credit; Auto-Extension Letters of Credit.
 
(i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 10:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C
Issuer:  (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the L/C Issuer
may require.  Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
 
(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.
 
(iii)           If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is five Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Lenders have elected not to permit
such extension or (2) from the Administrative Agent, any Lender or the Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.
 
38

--------------------------------------------------------------------------------


 
(iv)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
(c)           Drawings and Reimbursements; Funding of Participations.
 
(i)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Revolving Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Commitment and the conditions set forth in Section 4.02 (other
than the delivery of a Revolving Loan Notice).  Any notice given by the L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
 
(ii)           Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the account of the L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the L/C
Issuer.
 
39

--------------------------------------------------------------------------------


 
(iii)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
 
(iv)           Until each Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.
 
(v)           Each Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or an Overadvance, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make
Revolving Loans (but not L/C Advances) pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrower of a Revolving Loan Notice).  No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.
 
(vi)           If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid (excluding such interest and fees) shall constitute such Lender’s Revolving
Loan included in the relevant Revolving Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be.  A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.
 
40

--------------------------------------------------------------------------------


 
(vii)           The L/C Issuer will provide to the Administrative Agent reports
in detail acceptable to the Administrative Agent (including draws, payments and
reconciliation payments) with respect to outstanding Letters of Credit issued by
the L/C Issuer, in such frequency as reasonably requested by the Administrative
Agent.  The Administrative Agent will provide quarterly reports to each Lender
with respect to the outstanding Letters of Credit at such time issued by the L/C
Issuer, and such other information regarding outstanding Letters of Credit or
L/C Obligations reasonably requested by any Lender from time to time.
 
(d)           Repayment of Participations.
 
(i)           At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.
 
(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
 
(e)           Obligations Absolute. The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;
 
(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
41

--------------------------------------------------------------------------------


 
(iii)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 
(iv)           any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
(f)           Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
 
42

--------------------------------------------------------------------------------


 
(g)           Cash Collateral.  Upon the request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.  If there is a
Defaulting Lender at any time that L/C Obligations are outstanding, either (A)
the Administrative Agent shall at the L/C Issuer’s request establish an
additional reserve equal to the Applicable Percentage of the L/C Obligations of
such Defaulting Lender or (B) the Borrower shall, on demand by the L/C Issuer or
the Administrative Agent, Cash Collateralize the Applicable Percentage of the
L/C Obligations of such Defaulting Lender (or make other arrangements therefor
satisfactory to the L/C Issuer and the Borrower).  Sections 2.05 and 8.02(c) set
forth certain additional requirements to deliver Cash Collateral hereunder.  For
purposes of this Section 2.03, Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders).  Derivatives of such
term have corresponding meanings.  The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing.  Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.
 
(h)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the L/C Issuer and the Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance, shall apply to
each commercial Letter of Credit.
 
43

--------------------------------------------------------------------------------


 
(i)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit.  For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section
1.06.  Letter of Credit Fees shall be (i) computed on a monthly basis in arrears
and (ii) due and payable on the first Business Day after the end of each month,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand.  If
there is any change in the Applicable Rate during any month, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such month
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
 
(j)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit at the rate per annum set
forth in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a monthly basis in arrears.  Such fronting fee
shall be due and payable on the first Business Day of each month in respect of
the most recently-ended month, commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  In addition, the
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
 
(k)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
2.04
Swing Line Loans.

 
(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04 but in its sole discretion and
without any obligations, to make loans (each such loan, a “Swing Line Loan”) to
the Borrower from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Revolving Loans and L/C Obligations of the Lender acting as Swing Line Lender,
may exceed the amount of such Lender’s Applicable Percentage of the Aggregate
Commitments; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Outstandings shall not exceed the Borrowing Base, and (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan.  Within the foregoing limits, and subject to
the other terms and conditions hereof, including the sole discretion of the
Swing Line Lender to make Swing Line Loans, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section
2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon the
making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.
 
44

--------------------------------------------------------------------------------


 
(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone or another means permitted
by Section 10.02.  Each such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 1:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 2:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of the Swing Line
Lender in immediately available funds.  In the event that (1) any of the Secured
Obligations become due for which the Borrower has not otherwise made timely
payment or (2) the Borrower has insufficient funds on deposit in a controlled
disbursement account maintained with the Administrative Agent or an Affiliate
thereof at the time that checks or other payment items are presented for
collection, then the Borrower shall be deemed to have requested a Swing Line
Loan (or a Revolver Loan in the event that the Swing Line Sublimit would be
exceeded by such request) on such date in the amount of such Secured Obligations
or such payment items and without any further notice.  If the conditions
precedent are satisfied for the Credit Extension requested pursuant to the
preceding sentence, the Swing Line Lender (or the Administrative Agent in the
case of a Revolving Loan) shall make such Loan and the proceeds thereof shall be
disbursed as direct payment of the relevant Secured Obligations or payment
items.
 
45

--------------------------------------------------------------------------------


 
(c)           Refinancing of Swing Line Loans.
 
(i)           The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Loan in an amount equal to such Lender’s Applicable Percentage
of the amount of Swing Line Loans then outstanding.  Such request shall be made
in writing (which written request shall be deemed to be a Revolving Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02.  The Swing
Line Lender shall furnish the Borrower with a copy of the applicable Revolving
Loan Notice promptly after delivering such notice to the Administrative
Agent.  Each Lender shall make an amount equal to its Applicable Percentage of
the amount specified in such Revolving Loan Notice available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 12:00 noon on
the day specified in such Revolving Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount.  The Administrative Agent
shall remit the funds so received to the Swing Line Lender.
 
(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
 
(iii)           If any Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid (excluding such interest and fees) shall
constitute such Lender’s Revolving Loan included in the relevant Revolving
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be.  A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.
 
46

--------------------------------------------------------------------------------


 
(iv)           Each Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or an Overadvance, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02.  No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.
 
(d)           Repayment of Participations.
 
(i)           At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.
 
(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
 
(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.
 
(f)           Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
 
2.05
Prepayments.

 
(a)           Voluntary Prepayments – Revolving Loans.  The Borrower may, upon
notice to the Administrative Agent, at any time or from time to time voluntarily
prepay Revolving Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof; and (iii) any prepayment of
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans.  The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment.  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Each
such prepayment shall be applied to the Revolving Loans of the Lenders in
accordance with their respective Applicable Percentages.
 
47

--------------------------------------------------------------------------------


 
(b)           Voluntary Prepayments – Swing Line Loans.  The Borrower may, upon
notice to the Swing Line Lender (with a copy to the Administrative Agent), at
any time or from time to time, voluntarily prepay Swing Line Loans in whole or
in part without premium or penalty; provided that such notice must be received
by the Swing Line Lender and the Administrative Agent not later than 12:00 noon
on the date of the prepayment.  Each such notice shall specify the date and
amount of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
 
(c)           Mandatory Prepayments – Excess Outstandings.  If for any reason an
Overadvance exists, the Borrower shall immediately prepay Loans and/or Cash
Collateralize the L/C Obligations on the Administrative Agent’s demand and in an
aggregate amount equal to the amount by which the Total Outstandings exceed the
Borrowing Base; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless
after the prepayment in full of the Loans the Total Outstandings exceed the
Borrowing Base.
 
(d)           Mandatory Prepayments – Asset Dispositions.  Upon the Disposition,
in any single transaction or series of related transactions, of (i) any
Borrowing Base Collateral in any amount or (ii) any other property of the
Borrower or its Subsidiaries with a fair market value of $2,000,000 or more, in
each case other than Dispositions permitted by clauses (a) through (f) of
Section 7.05, the Borrower shall make a mandatory prepayment of the Loans to the
Administrative Agent for the Lenders (and if the Outstanding Amount of all Loans
is zero, pledge to the Administrative Agent cash or cash equivalent investments
in an amount equal to the lesser of (A) the aggregate amount of the Net Cash
Proceeds of such Disposition and (B) any Outstanding Amount of L/C Obligations)
in the aggregate amount equal to the Net Cash Proceeds of such Disposition,
which prepayment shall be applied to the Loans; provided, however, if on the
date of receipt by the Borrower or any of its Subsidiaries of such Net Cash
Proceeds all of the conditions precedent to a Credit Extension set forth in
Section 4.02 are satisfied (other than the delivery of a Revolving Loan Notice)
and after giving effect to any related Borrowing Base reduction, the Borrower
shall not be required to make such prepayment.
 
48

--------------------------------------------------------------------------------


 
(e)           Prepayment from Recovery Events.  Immediately upon receipt by any
of the Loan Parties of Net Recovery Proceeds for any Recovery Event (i) in any
amount with respect to Borrowing Base Collateral or (ii) in an aggregate amount
in excess of $1,000,000 with respect to Collateral other than Borrowing Base
Collateral, the Borrower shall, at the request of the Required Lenders, prepay
Loans in an aggregate principal amount equal to 100% of such excess amount of
the Net Recovery Proceeds from such Recovery Event (and if the Outstanding
Amount of all Loans is zero, pledge to the Administrative Agent cash or cash
equivalent investments in an amount equal to the lesser of (A) such Net Recovery
Proceeds and (B) any Outstanding Amount of L/C Obligations); provided that the
Required Lenders may, at their discretion, permit or require the applicable Loan
Party to use such Net Recovery Proceeds, or any part thereof, to replace or
restore any properties or assets in respect of which such Net Recovery Proceeds
were paid within 365 days of receipt thereof; provided, however, if on the date
of receipt by any Loan Party of such Net Recovery Proceeds all of the conditions
precedent to a Credit Extension set forth in Section 4.02 are satisfied (other
than the delivery of a Revolving Loan Notice) and after giving effect to any
related Borrowing Base reduction, the Borrower shall not be required to make
such prepayment.
 
(f)           Repayment Application.  Any mandatory prepayment of Loans pursuant
to Section 2.05(c), (d) or (e) shall (i) include and be applied to interest to
the date of such prepayment on the principal amount prepaid and any additional
amounts required pursuant to Section 3.05, and (ii) not be subject to any notice
and minimum payment provisions.
 
2.06        Termination or Reduction of Commitments.  The Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (a) any
such notice shall be received by the Administrative Agent not later than 10:00
a.m. five Business Days prior to the date of termination or reduction, (b) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, (c) the Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Borrowing Base, and (d) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess.  The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments.  Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Applicable
Percentage.  All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.
 
2.07
Repayment of Loans.

 
(a)           The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Revolving Loans outstanding on such date and all
other outstanding and unpaid Obligations.
 
49

--------------------------------------------------------------------------------


 
(b)           The Borrower shall repay each Swing Line Loan on the earlier to
occur of (i) demand of the Swing Line Lender (which demand shall not be made
earlier than ten Business Days after each Swing Line Loan is made) and (ii) the
Maturity Date.
 
(c)           During any Trigger Period, the ledger balance in the main Dominion
Account as of the end of a Business Day shall be applied to the Obligations at
the beginning of the next Business Day.  If, as a result of such application, a
credit balance exists, the balance shall not accrue interest in favor of the
Borrower and shall be made available to the Borrower as long as no Default or
Event of Default exists.  During any Trigger Period, the Borrower irrevocably
waives the right to direct the application of any payments or Collateral
proceeds, and agrees that the Administrative Agent shall have the continuing,
exclusive right to apply and reapply same against the Obligations, in such
manner as the Administrative Agent deems advisable and in accordance with this
Agreement.
 
2.08
Interest.

 
(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the lesser of (x)
the Highest Lawful Rate and (y) the Eurodollar Rate for such Interest Period
plus the Applicable Rate; (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the lesser of (x) the Highest Lawful Rate and (y) the
Base Rate in effect from time to time plus the Applicable Rate; and (iii) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the lesser of
(x) the Highest Lawful Rate and (y) the Base Rate plus the Applicable Rate.
 
(b)           (i)           If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
lesser of (x) the Highest Lawful Rate and (y) the Default Rate, to the fullest
extent permitted by applicable Laws.
 
(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest, to the fullest extent permitted by Applicable Law at a
fluctuating interest rate per annum at all times equal to the lesser of (x) the
Highest Lawful Rate and (y) the Default Rate, to the fullest extent permitted by
applicable Laws.
 
(iii)           Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the lesser of (x) the Highest Lawful Rate and (y) the Default
Rate, to the fullest extent permitted by applicable Laws.
 
50

--------------------------------------------------------------------------------


 
(iv)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
2.09        Fees.  In addition to certain fees described in subsections (i) and
(j) of Section 2.03:
 
(a)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage, a commitment fee (“Commitment Fee”) equal to the Applicable Rate
times the actual daily amount by which the Aggregate Commitments exceed the sum
of (i) the Outstanding Amount of Loans and (ii) the Outstanding Amount of L/C
Obligations.  The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable monthly in
arrears on the first Business Day of each month, commencing with the first such
date to occur after the Closing Date, and on the Maturity Date.  The Commitment
Fee shall be calculated monthly in arrears, and if there is any change in the
Applicable Rate during any month, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such month
that such Applicable Rate was in effect.  For purposes of computation of the
Commitment Fee, Swing Line Loans shall not be counted toward or considered usage
of the Aggregate Commitments.
 
(b)           Other Fees.
 
(i)           The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
 
(ii)           The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
2.10     Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
 
(a)           Subject to Section 10.09, all computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year).  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.12(a), bear interest for one day.  Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.
 
51

--------------------------------------------------------------------------------


 
(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately be obligated to pay to the Administrative Agent for
the account of the Applicable Lenders, promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent,
any Lender or the L/C Issuer), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period.  This paragraph shall not limit
the rights of the Administrative Agent, any Lender or the L/C Issuer, as the
case may be, under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article
III.  The Borrower’s obligations under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.
 
2.11
Evidence of Debt.

 
(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
Revolving Loan Note, and/or Swing Line Note, as applicable, which shall evidence
such Lender’s Loans in addition to such accounts or records.  Each Lender may
attach schedules to its Notes and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
 
(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swing Line Loans.  In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
 
52

--------------------------------------------------------------------------------


 
2.12
Payments Generally; Administrative Agent’s Clawback.

 
(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 1:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 1:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
 
(b)           (i)           Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing or any settlement of a Swing Line
Loan pursuant to Section 2.04(c) available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
 
53

--------------------------------------------------------------------------------


 
(ii)           Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the L/C Issuer,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).
 
(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
2.13        Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:
 
54

--------------------------------------------------------------------------------


 
(i)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(ii)          the provisions of this Section shall not be construed to apply to
(w) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement, (x) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply), (y) any payment
obtained by the L/C Issuer or Swing Line Lender in connection with cash
collateral or other arrangements made in respect of an Impacted Lender.
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
2.14    Increase in Commitments.
 
(a)           Request for Increase.  Provided that (i) there exists no Default,
(ii) such increase is permitted pursuant to the terms and conditions of the
Senior Notes and (iii) such increase would not result in any obligation on the
part of any Loan Party to create any Lien in favor of the holders of the Senior
Notes, upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may from time to time, request an increase in the
Aggregate Commitments by an amount (for all such requests) not exceeding
$100,000,000; provided that (A) any such request for an increase shall be in a
minimum amount of $25,000,000, and (B) the Borrower may make a maximum of three
such requests.  At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).
 
(b)           Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase.  Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.
 
(c)           Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
L/C Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld), the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel.

 
55

--------------------------------------------------------------------------------

 

(d)           Effective Date and Allocations.  If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase.  The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.  For the avoidance of doubt, any Loans made and
Letters of Credit issued following the Increase Effective Date and utilizing any
increase in the Aggregate Commitments shall constitute Obligations for all
purposes of the Loan Documents.
 
(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.14, the representations and
warranties contained in subsection (a) of Section 5.05 shall be deemed to refer
to the most recent statements furnished pursuant to clause (a) of Section 6.01,
(B) no Default exists, (C) the Borrower and the other Loan Parties are in
compliance with all of the terms and conditions of the Senior Notes, and (D) the
increase will not result in any obligation to grant any Liens in favor of the
holders of the Senior Notes.  The Borrower shall prepay any Revolving Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.
 
(f)           Conflicting Provisions.  This Section shall supersede any
provisions in Sections 2.13 or 10.01 to the contrary.
 
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01    Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrower or the
Administrative Agent shall be required by Applicable Law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with Applicable Law.  Tax deductions and withholding
shall be based on the information provided pursuant to clause (e) of this
Section.

 
56

--------------------------------------------------------------------------------

 

(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with Applicable Law.
 
(c)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
incurred by or on account of any obligation of the Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and paid by
the Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto as well as any amount that the Administrative Agent fails to
recover from a Lender or the L/C Issuer as contemplated in the last paragraph of
Section 3.01(e), whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.
 
(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

 
57

--------------------------------------------------------------------------------

 

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, (i) any Lender that is a
“United States person” within the meaning of section 7701(a)(30) of the Code
shall deliver to the Administrative Agent and the Borrower Internal Revenue
Service Form W-9 or such other documentation or information prescribed by
Applicable Law or reasonably requested by the Administrative Agent or the
Borrower to determine whether such Lender is subject to backup withholding or
information reporting requirements, and (ii) any Foreign Lender shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
 
(A)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
 
(B)           duly completed copies of Internal Revenue Service Form W-8ECI,
 
(C)           duly completed copies of Internal Revenue Service Form W-8IMY and
all required supporting documentation,
 
(D)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (3) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
 
(E)           any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower to determine the withholding
or deduction required to be made.
 
Each Lender and the L/C Issuer shall promptly notify the Borrower and the
Administrative Agent of any change in circumstances that would change any
claimed Tax exemption or reduction.  Each Lender and the L/C Issuer shall
indemnify, hold harmless and reimburse (within 10 days after demand therefor)
the Borrower and the Administrative Agent for any Taxes, losses, claims,
liabilities, penalties, interest and expenses (including reasonable attorneys’
fees) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority due to such Lender’s or the L/C Issuer’s failure
to deliver, or inaccuracy or deficiency in, any documentation required to be
delivered by it pursuant to this Section.  Each Lender and the L/C Issuer
authorizes the Administrative Agent to set off any amounts due to the
Administrative Agent under this Section against any amounts payable to such
Lender or the L/C Issuer under any Loan Document.

 
58

--------------------------------------------------------------------------------

 

(f)           Treatment of Certain Refunds.  If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent, such Lender or the L/C Issuer,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent, any Lender or the L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.
 
3.02     Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
 
3.03     Inability to Determine Rates.  If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender.  Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

 
59

--------------------------------------------------------------------------------

 

3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
 
(ii)         subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or the L/C Issuer); or
 
(iii)        impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 
60

--------------------------------------------------------------------------------

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
(e)           Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such
Lender.  If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice.
 
3.05     Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
 
(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 
61

--------------------------------------------------------------------------------

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
 
3.06     Mitigation Obligations; Replacement of Lenders.
 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or
Section 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, the
Borrower may replace such Lender in accordance with Section 10.13.
 
3.07     Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
 
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01     Conditions of Initial Credit Extension.  The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

 
62

--------------------------------------------------------------------------------

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party (if applicable), each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:
 
(i)           executed counterparts of this Agreement and the Security
Agreement, sufficient in number for distribution to the Administrative Agent,
each Lender and the Borrower;
 
(ii)          Notes executed by the Borrower and delivered to each Lender that
requests issuance of a Note;
 
(iii)         a consent executed by the Guarantors pursuant to which each
Guarantor consents to the amendment and restatement of the Existing Credit
Agreement by this Agreement and reaffirms its obligations under the Guaranty;
 
(iv)        such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
 
(v)         such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
 
(vi)        favorable opinions of Thompson & Knight L.L.P., and general counsel
to the Loan Parties, addressed to the Administrative Agent and each Lender, as
to the matters set forth in Exhibit D and such other matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent may reasonably
request;
 
(vii)       a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;
 
(viii)      a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and 4.02(b)
have been satisfied, and (B) that there has been no event or circumstance since
the date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

 
63

--------------------------------------------------------------------------------

 

(ix)         a solvency certificate signed by the Treasurer (or such other
officer as may be acceptable to the Administrative Agent) of the Borrower in
form and substance satisfactory to the Administrative Agent;
 
(x)          a Borrowing Base Certificate prepared as of a date no earlier than
60 days prior to the Closing Date; and
 
(xi)         such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuer, the Swing Line Lender or
the Required Lenders reasonably may require.
 
(b)           The Administrative Agent shall have received confirmation that all
UCC-3 amendments relating to the filings previously made to perfect its Liens in
the Collateral have been filed in the appropriate jurisdictions, as well as
copies of all UCC searches of the Borrower and its Material Domestic
Subsidiaries, each such search showing no Liens except Permitted Liens.
 
(c)           The Administrative Agent shall have received a list of all Rolling
Stock owned by the Loan Parties (other than Rolling Stock with a de minimis
value), which list shall categorize each item of material Rolling Stock and
shall identify whether such Rolling Stock is evidenced by a certificate of
title.
 
(d)           The Administrative Agent shall have received executed counterparts
of this Agreement from the Required Lenders.
 
(e)           Any fees required to be paid on or before the Closing Date shall
have been paid.
 
(f)            The Administrative Agent shall have received copies of policies
or certificates of insurance for the insurance policies carried by the Borrower
and its Subsidiaries, all in compliance with the Loan Documents.
 
(g)           Unless waived by the Administrative Agent, the Borrower shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
to the extent invoiced prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).
 
(h)           There shall not have occurred a material adverse change (x) in the
operations, business, properties, liabilities (actual or contingent), or
condition (financial or otherwise) of the Borrower and its Subsidiaries, taken
as a whole, since May 31, 2008 or (y) in the facts and information regarding
such entities represented to date.
 
(i)            The Administrative Agent shall be satisfied that no action, suit,
investigation, litigation or proceeding is pending or threatened in any court or
before any arbitrator or other Governmental Authority that could reasonably be
expected to (i) have a Material Adverse Effect, or could impair the Borrower’s
ability to perform satisfactorily under this Agreement or (ii) materially and
adversely affect this Agreement or the transactions contemplated thereby.

 
64

--------------------------------------------------------------------------------

 

(j)            The Administrative Agent shall have received, in form and detail
satisfactory to it, financial statements dated as of February 28, 2009.
 
(k)           Upon giving effect to the Total Outstandings as of the Closing
Date, Availability shall be at least $100,000,000.
 
(l)            The Administrative Agent shall have completed its business,
financial and legal due diligence of the Loan Parties, including a field exam
and an appraisal with results satisfactory to the Administrative Agent.
 
Without limiting the generality of the last paragraph of Section 9.03 or the
provisions of Section 9.04, for purposes of determining compliance with the
conditions specified in this Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
 
4.02     Conditions to all Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Revolving Loan Notice
requesting only a conversion of Revolving Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
 
(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in subsection (a) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clause (a) of Section 6.01.
 
(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
 
(c)           The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
 
Each Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and 4.02(b) have been satisfied on and as of the date of the applicable Credit
Extension.

 
65

--------------------------------------------------------------------------------

 

Upon satisfaction of all the conditions specified in Sections 4.01 and 4.02, the
Existing Credit Agreement will be amended and restated by this Agreement (with
all loans outstanding thereunder and the Existing Letters of Credit being
renewed and continued) and all Liens securing obligations under the Existing
Credit Agreement shall be automatically continued.
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
5.01     Existence, Qualification and Power; Compliance with Laws.  The Borrower
and each Subsidiary (a) is duly organized or formed, validly existing and in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
 
5.02     Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.  The Borrower and each Subsidiary is in compliance with
all Contractual Obligations referred to in clause (b)(i), except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
 
5.03     Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
 
5.04     Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as limited by (a) Debtor Relief
Laws and (b) the effect of general principles of equity whether applied by a
court of Law or equity.

 
66

--------------------------------------------------------------------------------

 

5.05     Financial Statements; No Material Adverse Effect; No Internal Control
Event.
 
(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material consolidated indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Debt, as and to the extent required to be reported in accordance with GAAP.
 
(b)           Since the date most recent financial statements furnished pursuant
to clause (a), (b) or (c) of Section 6.01 (or, prior to the delivery of the
first such financial statements, since the date of the Audited Financial
Statements), there has been no event or circumstance (including, without
limitation, an Internal Control Event), either individually or in the aggregate,
that has had or could reasonably be expected to have a Material Adverse Effect.
 
(c)           The Borrower and its Subsidiaries have no Off-Balance Sheet
Liabilities except for any sale and leaseback transactions permitted under
Section 7.12.
 
5.06     Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
 
5.07     No Default.  Neither the Borrower nor any Subsidiary is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
 
5.08     Ownership of Property; Liens.  Each of the Borrower and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01.

 
67

--------------------------------------------------------------------------------

 

5.09     Environmental Compliance.
 
(a)           Permits, Etc.  The Borrower and its Subsidiaries (i) have obtained
all material Environmental Permits required by Governmental Authorities
necessary for the ownership and operation of their respective properties and the
conduct of their respective businesses, except for such Environmental Permits
the absence of which would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; (ii) are in compliance with all
terms and conditions of such Environmental Permits, if any, and with all other
material requirements of applicable Environmental Laws, except where such
failure to comply would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; (iii) have not received notice of
any violation or alleged violation of any Environmental Law or Environmental
Permit; and (iv) are not subject to any actual or contingent Environmental
Liability, in each case in clauses (iii) and (iv) immediately preceding where
the effect would individually or in the aggregate be reasonably expected to have
a Material Adverse Effect.
 
(b)           Certain Liabilities.  None of the present or, to the Borrower’s
knowledge, previously owned or operated Properties of the Borrower or of any of
its present or former Subsidiaries, wherever located, (i) has been placed on or
proposed to be placed on the National Priorities List, the Comprehensive
Environmental Response Compensation Liability Information System list, or their
state or local analogs, or have been otherwise investigated, designated, listed
or identified as a potential site for removal, remediation, cleanup, closure,
restoration, reclamation, or other response activity under any Environmental
Laws, except for any such Property with respect to which such event would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; (ii) is subject to a Lien, arising under or in connection with
any Environmental Laws, that attaches to any revenues or to any Property owned
or operated by the Borrower or any of its Subsidiaries, wherever located, which
would individually or in the aggregate reasonably be expected to have a Material
Adverse Effect; or (iii) has been the site of any Release of Hazardous Materials
from present or past operations which has caused at the site or at any third
party site any condition that has resulted in or would individually or in the
aggregate reasonably be expected to result in the need for Response that would
cause a Material Adverse Effect.
 
(c)           Certified Actions.  Without limiting the foregoing, (i) all
necessary notices have been properly filed, and no further action is required
under current Environmental Law as to each Response or other restoration or
remedial project taken by the Borrower, or its present or former Subsidiaries on
any of their presently or formerly owned or operated Properties, except where
the failure to do so would not individually or in the aggregate be reasonably
expected to have a Material Adverse Effect and (ii) the present and future
liability, if any, of the Borrower and its Subsidiaries which would reasonably
be expected to arise in connection with requirements under Environmental Laws
would not individually or in the aggregate be reasonably expected to have a
Material Adverse Effect.

 
68

--------------------------------------------------------------------------------

 

5.10     Insurance.  The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.
 
5.11     Taxes.  The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes shown on such returns and all other
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.  There is no proposed tax assessment against the Borrower or
any Subsidiary that would, if made, have a Material Adverse Effect.  Other than
the Tax Sharing and Indemnity Agreement between the Borrower and Chaparral Steel
Company that was entered into in connection with the Spin-Off Transaction (as
defined in the Existing Credit Agreement), neither the Borrower nor any
Subsidiary is party to any tax sharing agreement with any party outside the
Borrower’s consolidated group.
 
5.12     ERISA Compliance.
 
(a)           Each Plan is in compliance with the applicable provisions of
ERISA, the Code and other Federal or state Laws, except such noncompliance as
could not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect.  Each Plan that is intended to qualify under Section
401(a) of the Code has qualified in form and operation under such Section and,
to the best knowledge of the Borrower, nothing has occurred which would prevent,
or cause the loss of, such qualification.  The Borrower and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.
 
(b)           There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
 
(c)           (i)           No ERISA Event has occurred or is reasonably
expected to occur that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; (ii) no Pension Plans have any
Unfunded Pension Liability, individually or in the aggregate for all Pension
Plans, in an amount which could reasonably be expected to have a Material
Adverse Effect; (iii) neither the Borrower nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability under Title IV of ERISA with
respect to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.

 
69

--------------------------------------------------------------------------------

 

5.13     Subsidiaries; Equity Interests.  As of the Closing Date, the Borrower
has no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by a
Loan Party in the amounts specified on Part (a) of Schedule 5.13 free and clear
of all Liens other than the Administrative Agent’s Lien.  As of the Closing
Date, the Borrower has no equity investments in any other corporation or entity
other than those specifically disclosed in Part (b) of Schedule 5.13.  All of
the outstanding Equity Interests in the Borrower have been validly issued, are
fully paid and nonassessable.
 
5.14     Margin Regulations; Investment Company Act.
 
(a)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin
stock.  Following the application of the proceeds of each Borrowing or drawing
under each Letter of Credit, not more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Debt and
within the scope of Section 8.01(e) will be margin stock.
 
(b)           None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
 
5.15     Disclosure.  The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made and on the dates on which they were made, not misleading; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.
 
5.16     Compliance with Laws.  Each of the Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 
70

--------------------------------------------------------------------------------

 

5.17     Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except for such conflicts that, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  To the knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or
any Subsidiary infringes upon any rights held by any other Person, except for
such infringements that, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
5.18     Common Enterprise.  The operations of the Borrower and its Subsidiaries
require financing on a basis such that the credit supplied can be made available
from time to time to the Borrower and various of its Subsidiaries, as required
for the continued successful operation of the Borrower and its Subsidiaries as a
whole.  The Borrower has requested the Lender to make credit available hereunder
primarily for the purposes set forth in Section 6.11 and generally for the
purposes of financing the operations of the Borrower and its Subsidiaries.  The
Borrower and each of its Subsidiaries expects to derive benefit (and the Board
of Directors or other similar governing body of the Borrower and each of
its Subsidiaries has determined that such Subsidiary may reasonably be expected
to derive benefit), directly or indirectly, from a portion of the credit
extended by the Lenders hereunder, both in its separate capacity and as a member
of the group of companies, since the successful operation and condition of the
Borrower and each of its Subsidiaries is enhanced by the continued successful
performance of the functions of the group as a whole.  The Borrower acknowledges
that, but for the agreement by each of the Guarantors to execute and deliver the
Guaranty, the Administrative Agent and the Lenders would not have made available
the credit facilities established hereby on the terms set forth herein.
 
5.19     Solvent.  The Borrower is, and the Borrower and its Subsidiaries are on
a consolidated basis, Solvent.
 
5.20     Taxpayer Identification Number.  The Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.
 
5.21     Security Interests.  All Liens of the Administrative Agent in the
Collateral (other than Liens of the Administrative Agent in (a) Rolling Stock
that is not Eligible Rolling Stock, (b) deposit accounts for which a control
agreement is not required under Section 6.15, and (c) prior to the date on which
the Borrower and its Subsidiaries are required to perfect such Liens pursuant to
Section 6.14, Aggregates constituting as-extracted collateral) are duly
perfected, first priority Liens, subject only to Permitted Liens.

 
71

--------------------------------------------------------------------------------

 

ARTICLE VI.
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:
 
6.01     Financial Statements.  Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
 
(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower (commencing with the fiscal year ended
May 31, 2009), a consolidated and, to the extent prepared by the Borrower,
consolidating balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year, and the related consolidated and, to the extent prepared by
the Borrower, consolidating statements of income or operations, shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and, with respect to the consolidated statements, prepared in accordance
with GAAP, such consolidated statements to be audited and accompanied by (i) a
report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit and (ii) an attestation report of such Registered
Public Accounting Firm as to the Borrower’s internal controls pursuant to
Section 404 of Sarbanes-Oxley, and, to the extent prepared by the Borrower, such
consolidating statements to be certified by a Responsible Officer of the
Borrower to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Borrower and its Subsidiaries;
 
(b)           as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (commencing with the fiscal quarter ended August 31, 2009), a
consolidated and, to the extent prepared by the Borrower, consolidating balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated and, to the extent prepared by the Borrower,
consolidating statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by a Responsible Officer of the Borrower as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes
and, to the extent prepared by the Borrower, such consolidating statements to be
certified by a Responsible Officer of the Borrower to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Borrower and its
Subsidiaries;

 
72

--------------------------------------------------------------------------------

 

(c)           during any Trigger Period, as soon as available but in any event
within 30 days after the end of each month in such Trigger Period (but within 60
days after the last month in a fiscal year), a consolidated and, to the extent
prepared by the Borrower, consolidating statement of income or operations of the
Borrower and its Subsidiaries as at the end of such month and for the portion of
the Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding month of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statement to be certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the results of operations
of the Borrower and its Subsidiaries (except that such statement was not
prepared in accordance with GAAP) and, to the extent prepared by the Borrower,
such consolidating statement to be certified by a Responsible Officer of the
Borrower to the effect that such statement is fairly stated in all material
respects when considered in relation to the consolidated statement of income or
operations of the Borrower and its Subsidiaries; and
 
(d)           as soon as available, but in any event no more than 45 days after
the end of each fiscal year of the Borrower (or during a Trigger Period no more
than 15 days after the end of the fiscal year of the Borrower), forecasts
prepared by management of the Borrower, in form satisfactory to the
Administrative Agent, of consolidated balance sheets and statements of income or
operations and cash flows of the Borrower and its Subsidiaries on a quarterly
basis for the immediately following fiscal year (including the fiscal year in
which the Maturity Date occurs).
 
6.02     Certificates; Other Information.  Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent:
 
(a)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a), (b) and (c) (commencing with the delivery of
the financial statements for the fiscal year ended May 31, 2009), a duly
completed Compliance Certificate signed by a Responsible Officer of the
Borrower, which shall include a calculation of the Fixed Charge Coverage Ratio
whether or not a Trigger Period exists;
 
(b)           promptly after any request by the Administrative Agent, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of the
Borrower by independent accountants in connection with the accounts or books of
the Borrower or any Subsidiary, or any audit of any of them;
 
(c)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
 
(d)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

 
73

--------------------------------------------------------------------------------

 

(e)           promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;
 
(f)           within 15 Business Days after the end of each month (but within 20
Business Days following the end of May 2009), and at such other times as the
Administrative Agent may request during the existence of an Event of Default or
any failure to satisfy the Minimum Covenant Threshold, a Borrowing Base
Certificate calculated as of the end of the applicable period, in each case duly
completed by a Responsible Officer of the Borrower;
 
(g)           within five Business Days following the start of each Trigger
Period, a calculation of the Fixed Charge Coverage Ratio as of the end of the
previous month;
 
(h)           within 15 Business Days after the end of each month, an Accounts
aging for each Loan Party’s Accounts organized by Account Debtor and calculated
as of the end of the preceding month and, promptly following the Administrative
Agent request therefor, reports specifying each Account's Account Debtor name
and address, amount, invoice date and due date, showing any discount, allowance,
credit, authorized return or dispute, and including such proof of delivery,
copies of invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Administrative Agent may
reasonably request;
 
(i)            promptly (and in any event within one Business Day) after
obtaining knowledge thereof, notice if Accounts of any Loan Party in an
aggregate face amount of $1,000,000 or more cease to be Eligible Accounts;
 
(j)            promptly (and in any event within one Business Day) after
obtaining knowledge thereof, notice if the aggregate Value of all Inventory
(other than replacement parts and manufacturing supplies) returned by the Loan
Parties to suppliers, vendors or other Persons in any month exceeds $1,000,000;
and
 
(k)           promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

 
74

--------------------------------------------------------------------------------

 
 
Documents required to be delivered pursuant to Section 6.01 or Section 6.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that:  (A) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (B) the Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such
documents.  Except for Compliance Certificates required pursuant to Section
6.02(a), the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market related activities with respect to such Persons’
securities.  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”  Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”
 
6.03         Notices.  Promptly notify the Administrative Agent and each Lender:
 
(a)           of the occurrence of any Default;
 
(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including such matters as (i) breach or
non-performance of, or any default under, a Contractual Obligation of the
Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;

 
75

--------------------------------------------------------------------------------

 

(c)           of any litigation, investigation or proceeding affecting any Loan
Party in which the damages, penalties, fines or other sanctions could reasonably
be expected to exceed $5,000,000 (to the extent not covered by independent
third-party insurance) or in which injunctive relief or similar relief is
sought, which relief, if granted, could be reasonably expected to have a
Material Adverse Effect;
 
(d)           of the occurrence of any ERISA Event;
 
(e)           of any material change in accounting policies or financial
reporting practices by the Borrower or any Subsidiary, including any
determination by the Borrower referred to in Section 2.01(b); and
 
(f)           of the occurrence of any Internal Control Event.
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
 
6.04         Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its material obligations and liabilities, including (a) all
material tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary;
(b) all material lawful claims which, if unpaid, would by law become a Lien upon
its property, unless the same are being contested in good faith by appropriate
proceedings diligently pursued and adequate reserves in accordance with GAAP are
being maintained by the Borrower or such Subsidiary; and (c) all Debt in a
principal amount of at least $1,000,000, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
pertaining to such Debt.
 
6.05         Preservation of Existence, Etc.  (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 
76

--------------------------------------------------------------------------------

 

6.06         Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.
 
6.07         Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.  Notwithstanding the foregoing, the
Borrower shall, and shall cause each Subsidiary to, maintain (a) property
insurance for the Collateral covering casualty, hazard, theft, malicious
mischief, flood and other risks (i) in amounts not less than the Value for the
Collateral, (ii) with deductibles substantially the same as those in effect on
the Closing Date or otherwise satisfactory to the Administrative Agent, and
(iii) from insurers with a Best Rating of at least A7 (unless otherwise approved
by the Administrative Agent), and (b) business interruption insurance
substantially the same as that in effect on the Closing Date or otherwise
satisfactory to the Administrative Agent.  Such insurance policies shall (1)
provide for not less than 30 days prior notice to the Administrative Agent of
termination, lapse or cancellation of such insurance, and (2) with respect to
insurance covering Collateral, name the Administrative Agent as loss payee.
 
6.08         Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
 
6.09         Books and Records.  Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be.
 
6.10         Inspection Rights.  (a) Permit representatives and independent
contractors of the Administrative Agent or selected by the Required Lenders
(accompanied by any Lender which so elects with the consent of the
Administrative Agent) to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at any
time during normal business hours and without advance notice; and (b) reimburse
the Administrative Agent for all reasonable charges, costs and expenses of the
Administrative Agent in connection with (i) examinations of any Loan Party’s
books and records or any other financial or Collateral matters as the
Administrative Agent deems appropriate, up to four times per twelve month
period, (ii) appraisals of Inventory up to two times per twelve month period,
and (iii) appraisals of Rolling Stock up to four times per twelve month period;
provided, however, that if an examination or appraisal is initiated during the
existence of an Event of Default, all reasonable charges, costs and expenses
therefor shall be reimbursed by the Borrower without regard to such
limits.  Subject to and without limiting the foregoing, the Borrower
specifically agrees to pay the Administrative Agent’s then standard charges for
each day that an employee of the Administrative Agent or its Affiliates is
engaged in any examination activities.  The limitations on expense
reimbursements in this Section shall not be construed to limit the
Administrative Agent’s right to conduct examinations or to obtain appraisals at
any time in its discretion, as provided above, nor to use third parties for such
purposes.

 
77

--------------------------------------------------------------------------------

 

6.11         Use of Proceeds.  Use the proceeds of the Credit Extensions for
working capital, capital expenditures to the extent permitted hereunder, and for
other general corporate purposes not in contravention of any Law or of any Loan
Document.
 
6.12         Further Assurances.  At any time or from time to time upon
reasonable request by the Administrative Agent, the Borrower shall or shall
cause any of the Borrower’s Subsidiaries to execute and deliver such further
documents and do such other acts and things as the Administrative Agent may
reasonably request in order to effect fully the purposes of this Agreement and
the other Loan Documents and to provide for payment of the Obligations in
accordance with the terms of this Agreement and the other Loan Documents.
 
6.13         Additional Subsidiaries.  Within ten Business Days after the time
that (a) any Person becomes a Domestic Subsidiary as a result of the creation of
such Subsidiary or an Acquisition or otherwise, (i) such Subsidiary, if it is a
Material Domestic Subsidiary, shall execute (x) a Guaranty, and (y) a Security
Agreement, to secure the Secured Obligations, and (ii) 100% of such Subsidiary’s
Equity Interests shall be pledged to secure the Secured Obligations, and (b) any
Domestic Subsidiary that was not a Material Domestic Subsidiary becomes a
Material Domestic Subsidiary, such Subsidiary shall execute a Guaranty and a
Security Agreement, and in each case with respect to
subsections (a) and (b) above, the Lenders shall receive such board resolutions,
officer’s certificates, corporate and other documents and opinions of counsel as
the Administrative Agent shall reasonably request in connection with the actions
described in such subsections.  Within thirty days after the time that any
Person becomes a Foreign Subsidiary owned directly by the Borrower or a Domestic
Subsidiary as a result of the creation of such Subsidiary or an Acquisition or
otherwise, (i) 66% of the Subsidiary’s Equity Interests owned directly by the
Borrower or any such Domestic Subsidiary shall be pledged to secure the Secured
Obligations and (ii) the Lenders shall receive such board resolutions, officer’s
certificates, corporate and other documents and opinions of counsel as the
Administrative Agent shall reasonably request in connection with such pledge.
 
6.14         Collateral.  To secure full and complete payment and performance of
the Secured Obligations, the Borrower shall execute and deliver or cause to be
executed and delivered the documents described below covering the property and
collateral described in this Section 6.14 (which, together with any other
property and collateral which may now or hereafter secure the Secured
Obligations or any part thereof, is sometimes herein called the “Collateral”):

 
78

--------------------------------------------------------------------------------

 

(a)           The Borrower will, and will cause each of its Material Domestic
Subsidiaries to, grant to Administrative Agent, for the benefit of the Secured
Parties, a first priority security interest (subject only to Permitted Liens) in
all of its Accounts, chattel paper, instruments, documents, books, records,
letter-of-credit rights, Inventory, machinery, equipment, Rolling Stock,
financial assets, investment property, contract rights, deposit accounts,
trademarks, patents, copyrights, other material intellectual property, payment
intangibles, other general intangibles, commercial tort claims, 100% of Equity
Interests in its Material Domestic Subsidiaries and 66% of Equity Interests in
Foreign Subsidiaries owned directly by the Borrower or any Domestic Subsidiary,
and other personal property subject to the Lien granted pursuant to the Security
Agreement, whether now owned or hereafter acquired, and all products and cash
and non-cash proceeds thereof, pursuant to the Security Agreement, provided in
all cases that, notwithstanding anything to the contrary herein or in the other
Loan Documents, (i) perfection and priority in such collateral shall be limited
to the extent that perfection may be obtained (A) by the filing of a centralized
UCC-1 financing statement, (B) by patent, trademark or copyright office filings
in the United States of America (provided, that following the Closing Date the
Administrative Agent shall only perfect its security interest in after-acquired
patents, trademarks and copyrights to the extent such intellectual property is
material to the business of any Loan Party as reasonably determined by such Loan
Party), (C) by possession and indorsement of stock certificates, chattel paper
and instruments, (D) automatically pursuant to the UCC, (E) by entering into
deposit account or securities account control agreements, (F) by the filing of
UCC-1 financing statements on Aggregates constituting as-extracted collateral in
the applicable real property records, (G) by compliance with the procedures set
forth in any applicable certificate of title statutes for perfecting a Lien on
Rolling Stock, including the notation of the Administrative Agent’s Lien on the
certificates of title therefor, but only to the extent authorized under
Section 6.14(c), and (H) in the case of locomotives and railcars, by the filing
of a mortgage or security agreement with the Surface Transportation Board of the
U.S. Department of Transportation, and (ii) the security interest shall not
cover (A) any fixtures or real property, (B) any assets subject to a Lien
permitted by clause (f) of the definition of “Permitted Liens”, or (C) any
assets with respect to which there are effective and enforceable legal
restrictions against the granting of a security interest
therein.  Notwithstanding clause (i)(F) above to the contrary, the
Administrative Agent will not perfect its Lien on Aggregates constituting
as-extracted collateral by the filing of financing statements in the applicable
real property records until the first to occur of (1) an Event of Default, (2)
Availability is less than $60,000,000, or (3) notice of a transaction described
in clause (b) below (in which case the Administrative Agent shall only perfect
its Lien on Aggregates constituting as-extracted collateral located at the
relevant property).
 
(b)           The Borrower shall, and shall cause each Subsidiary to, provide
the Administrative Agent with not less than 30 days prior written notice of its
intention to grant a Lien securing Debt (other than the Obligations) on the Mill
Creek, Bridgeport, Midlothian, Hunter or Oro Grande plants or any other real
estate at which Aggregates with a Value equal to or exceeding $5,000,000 are
located, which notice shall include a legal description of such real estate and
the name of the fee owner thereof.  Neither the Borrower nor any Subsidiary
shall grant a Lien described in the preceding sentence until after such time as
the Administrative Agent has filed a UCC-1 financing statement in the applicable
real property records perfecting its Lien in any Aggregates constituting
as-extracted collateral that are mined or extracted from such real estate.

 
79

--------------------------------------------------------------------------------

 

(c)           Within 60 days following the Closing Date, the Borrower shall, and
shall cause each Subsidiary to, (i) use commercially reasonable efforts to
provide the Administrative Agent with each certificate of title evidencing
Rolling Stock then constituting Collateral and a mortgage or security agreement
describing all locomotives and railcars then constituting Collateral, in form
and substance satisfactory to the Administrative Agent, for filing with the
Surface Transportation Board of the U.S. Department of Transportation, and (ii)
agree with the Administrative Agent as to which items of such Rolling Stock
evidenced by a certificate of title shall have the Administrative Agent’s Lien
noted on the certificates of title therefor in order to provide the
Administrative Agent with perfected Liens on such Rolling Stock with significant
NOLV while excluding such Rolling Stock with de minimis value.  Following the
receipt of such mortgage or security agreement, the Administrative Agent shall
file the same with the Surface Transportation Board of the U.S. Department of
Transportation, and following receipt of such certificates of title and the
completion of such agreement with the Borrower as to which of such certificates
shall have the Administrative Agent’s Lien noted thereon, the Administrative
Agent shall arrange for such notations and otherwise perfect such Lien.  As the
Borrower and its Subsidiaries from time to time acquire additional locomotive
and railcars, they shall give prompt notice thereof to the Administrative Agent
and shall provide to the Administrative Agent additional mortgages and security
agreements (or amendments or supplements to previous mortgages and security
agreements) describing such additional locomotives and railcars and in form and
substance satisfactory to the Administrative Agent for filing with the Surface
Transportation Board of the U.S. Department of Transportation.  As the Borrower
and its Subsidiaries from time to time acquire additional Rolling Stock
evidenced by certificates of title, they shall promptly deliver such
certificates of title to the Administrative Agent to be held by it subject to
the terms of this subsection (c).  Except with respect to after-acquired Rolling
Stock, Rolling Stock shall only be eligible for inclusion in the Rolling Stock
Formula Amount on Rolling Stock Determination Dates and only if such Rolling
Stock is included in the appraisal delivered in connection therewith.  The
Borrower may from time to time elect to authorize the Administrative Agent to
note its Lien on one or more certificates of title for specified items of
Rolling Stock and to take all other action required to perfect such Lien, but,
except as agreed pursuant to clause (ii) of the first sentence of this
subsection (c), the Administrative Agent shall otherwise have no authority to
note such Lien on any certificate of title for Rolling Stock or to take other
action (beyond the filing of centralized financing statements) to perfect its
Lien on Rolling Stock evidenced by certificates of title, provided that, at any
time when an Event of Default has occurred and is continuing or Availability is
less than $60,000,000, the Borrower shall, and shall cause each Subsidiary to,
comply with the procedures set forth in any applicable certificate of title
statutes for perfecting the Administrative Agent’s Lien on all Rolling Stock
designated by the Administrative Agent, including the notation of the
Administrative Agent’s Lien on the certificates of title therefor.
 
(d)           The Borrower will, and will cause each Material Domestic
Subsidiary to, execute and deliver and cause to be executed and delivered such
further documents and instruments as Administrative Agent, in its sole
discretion, deems necessary or desirable to evidence and perfect its Liens in
the Collateral.

 
80

--------------------------------------------------------------------------------

 

6.15         Administration of Deposit Accounts.
 
(a)           Schedule 6.15 sets forth a list of all deposit accounts maintained
by the Loan Parties, including all Dominion Accounts.  Within 30 days following
the Closing Date, the Borrower shall, and shall cause each other Loan Party to,
take all actions necessary to establish the Administrative Agent’s control, for
the purposes of Section 9-1.04 of the UCC, of each such deposit account (other
than an account exclusively used for payroll, payroll taxes or employee
benefits, or Petty Cash Accounts).  The applicable Loan Party(ies) shall be the
sole account holder of each deposit account and shall not allow any other Person
(other than the Administrative Agent) to have control over a deposit account or
any property deposited therein.  The Borrower shall promptly notify the
Administrative Agent of any opening or closing of a deposit account by any Loan
Party(ies) and, with the consent of the Administrative Agent, will amend
Schedule 6.15 to reflect same.  The Borrower shall, and shall cause each other
Loan Party to, maintain Bank of America as the Loan Parties’ principal
depository bank.
 
(b)           The Borrower shall maintain Dominion Accounts pursuant to lockbox
or other arrangements acceptable to the Administrative Agent.  The Borrower
shall obtain an agreement (in form and substance satisfactory to the
Administrative Agent) from each lockbox servicer and Dominion Account bank
requiring immediate deposit of all remittances received in the lockbox to a
Dominion Account and waiving offset rights of such servicer or bank, except for
customary administrative charges.  The Administrative Agent and the other
Secured Parties assume no responsibility to the Loan Parties for any lockbox
arrangement or Dominion Account, including any claim of accord and satisfaction
or release with respect to any checks or drafts accepted by any bank.
 
(c)           The Borrower shall, and shall cause each other Loan Party to,
request in writing and otherwise take all necessary steps to ensure that all
payments on Accounts, chattel paper and instruments or otherwise relating to
Collateral are made directly to a Dominion Account (or a lockbox relating to a
Dominion Account).  The Borrower shall, and shall cause each other Loan Party
to, hold any cash or checks with respect to any Collateral received by such Loan
Party in trust for the Administrative Agent and promptly (not later than the
next Business Day) mail or deposit the same into a lockbox or Dominion Account,
provided, that miscellaneous payments from local transactions may be deposited
into Petty Cash Accounts.
 
(d)           The Borrower shall not permit the aggregate amount on deposit in
the Petty Cash Accounts to exceed $500,000 at any time, provided, that during a
Trigger Period the Borrower shall not permit the amount on deposit in any
individual Petty Cash Account to exceed $10,000 for five consecutive Business
Days and on or before such fifth Business Day shall transfer all amounts on
deposit therein exceeding $10,000 to a Dominion Account.
 
(e)           At all times during a Trigger Period, the Administrative Agent
shall apply the funds deposited into each Dominion Account as provided in
Section 2.07(c).  At all times other than during a Trigger Period, the
Administrative Agent shall cause all funds deposited into any Dominion Account
to be promptly transferred to one or more operating accounts specified by the
Borrower in accordance with this Agreement.

 
81

--------------------------------------------------------------------------------

 

ARTICLE VII.
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:
 
7.01         Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than Permitted Liens.
 
7.02         Investments.  Make any Investments, except:
 
(a)           Cash Equivalents;
 
(b)           Investments in one or more Subsidiaries or Persons which become
Subsidiaries (including Guaranties of their obligations to the extent the
related Debt is permitted hereunder) that (i) are subject to the provisions
hereof, (ii) comply with Section 6.13 and (iii) if an Acquisition, complies with
Section 7.02(e);
 
(c)           Accounts receivable that arise in the ordinary course of business
and are payable on standard terms or which have been converted to a note
receivable or an Equity Interest;
 
(d)           Investments in existence on the Closing Date which are described
on Schedule 7.02(d);
 
(e)           Acquisitions, provided (i) immediately before and after giving
effect to such proposed Acquisition there shall exist no Default and the Minimum
Covenant Threshold shall be satisfied, (ii) such Acquisition shall not be
opposed by the board of directors (or other governing body) of the Person being
acquired, (iii) if the aggregate Acquisition Consideration for such proposed
Acquisition exceeds $10,000,000, the Administrative Agent shall have received a
Compliance Certificate at least 10 Business Days prior to the date of such
Acquisition setting forth the covenant calculations in Section 7.11 both
immediately before and after giving effect to the proposed Acquisition, (iv) the
assets, property or business acquired shall be in the types of businesses
presently engaged in by the Borrower and its Subsidiaries, and (v) if such
Acquisition results in a Subsidiary, the Administrative Agent shall have
received any documentation required by Section 6.13, provided, further that no
Accounts, Inventory or Rolling Stock acquired in any Acquisition shall be
eligible for inclusion in the Borrowing Base until after the Administrative
Agent has concluded a field exam thereon and all eligibility criteria therefor
are otherwise satisfied; and
 
(f)           Investments not otherwise permitted pursuant to this Section 7.02,
provided that immediately before and after giving effect to such proposed
Investment there shall exist no Default and the Minimum Covenant Threshold shall
be satisfied.
 
7.03         Debt.  Create, incur, assume or suffer to exist any Debt, except:
 
(a)           Debt under the Loan Documents;

 
82

--------------------------------------------------------------------------------

 

(b)           Guaranties in respect of Debt permitted by this Section 7.03;
 
(c)           Debt outstanding on the date hereof and listed on Schedule
7.03(c) and any refinancings, refundings, renewals or extensions thereof;
provided that (i) the amount of such Debt is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Debt, and of any agreement entered into and of
any instrument issued in connection therewith, are no less favorable in any
material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Debt being refinanced, refunded, renewed
or extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Debt does not exceed the then applicable market interest
rate;
 
(d)           Debt incurred to purchase assets, provided, that immediately
before and after giving effect to such proposed Debt there shall exist no
Default and the Minimum Covenant Threshold shall be satisfied;
 
(e)           Debt under the Senior Notes;
 
(f)           Debt in respect of intercompany loans between and among any of the
Borrower and any Guarantor, each of which such loans shall be evidenced by a
promissory note, provided that such Debt is subordinate to any Obligations under
any of the Loan Documents and under the Senior Notes in form and substance
satisfactory to the Administrative Agent;
 
(g)           obligations (contingent or otherwise) of the Borrower or any
Subsidiary existing or arising under any Swap Contract, provided that such
obligations are (or were) entered into in the ordinary course of business for
the purpose of (i) directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
the Borrower and its Subsidiaries, or changes in the value of securities issued
by the Borrower and its Subsidiaries, and not for purposes of speculation or
taking a “market view”, or (ii) unwinding, in whole or in part, Swap Contracts
entered into for a purpose described in the preceding clause (i);
 
(h)           Guaranties in respect of transactions by the Borrower or any
Subsidiaries permitted under this Agreement;
 
(i)           consolidated cash management obligations in the ordinary course of
business among the Borrower and the Guarantors;
 
(j)           other unsecured Debt not otherwise permitted pursuant to this
Section 7.03, provided, (i) immediately before and after giving effect to such
Debt there shall exist no Default, and (ii) such unsecured Debt shall not have
(w) any scheduled amortization or mandatory prepayments or obligations to
repurchase prior to six months after the Maturity Date, and (x) any terms,
covenants and provisions that are materially more restrictive on the Borrower
and its Subsidiaries than this Agreement or provide materially greater
enforcement rights than the enforcement rights of the Administrative Agent and
the Lenders under the Loan Documents; and

 
83

--------------------------------------------------------------------------------

 

(k)           unsecured or secured Debt (including Capitalized Lease
Obligations) not otherwise permitted pursuant to this Section 7.03, provided (i)
immediately before and after giving effect to such proposed Debt there shall
exist no Default and the Minimum Covenant Threshold shall be satisfied, and (ii)
the aggregate outstanding principal amount of all such Debt shall not exceed
$25,000,000.
 
7.04         Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person except that, so long as no Default exists or would result
therefrom any Subsidiary may merge with (a) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (b) any one or more
other Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, a Guarantor shall be the continuing or surviving Person.
 
7.05         Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:
 
(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;
 
(b)           Dispositions of Inventory in the ordinary course of business;
 
(c)           the sale, discount, or transfer of delinquent accounts receivable
in the ordinary course of business for purposes of collection;
 
(d)           Dispositions of equipment or real property or other property to
the extent (i) such property is exchanged for credit against the purchase price
of property used or usable in the conduct of a line of business permitted by
Section 7.07 or (ii) the Net Cash Proceeds of such Disposition are applied
within 355 days after such Disposition to the purchase price or improvement of
property used or usable in the conduct of a line of business permitted by
Section 7.07;
 
(e)           Dispositions of property by the Borrower or any Subsidiary to the
Borrower or to a Wholly-Owned Subsidiary or a Guarantor; provided that if the
transferor of such property is the Borrower or a Guarantor, the transferee
thereof must either be the Borrower or a Guarantor;
 
(f)           Dispositions permitted by Section 7.02, 7.03, 7.04 or 7.06; and
 
(g)           so long as there exists no Default immediately before and after
giving effect to any such transaction, Dispositions not otherwise permitted in
clauses (a) through (f) above, the Net Cash Proceeds of which are applied in
accordance with Section 2.05(d);
 
provided, however, that any Disposition shall be for fair market value.

 
84

--------------------------------------------------------------------------------

 

7.06         Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
 
(a)           each Subsidiary may make Restricted Payments to the Borrower, the
Guarantors and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;
 
(b)           the Borrower and each Subsidiary may declare and make any
Dividends or other distributions payable solely in the common stock or other
common Equity Interests of such Person; and
 
(c)           the Borrower may declare and make other Restricted Payments
payable in cash, provided that immediately before and after giving effect to any
such Restricted Payment there shall exist no Default and the Minimum Covenant
Threshold shall be satisfied.
 
Nothing in this Section 7.06 shall prohibit any transaction among the Borrower
and its Subsidiaries that is expressly permitted under Sections 7.02, 7.03 or
7.04.
 
7.07         Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.
 
7.08         Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Borrower (other than a Guarantor), whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate.
 
7.09         Burdensome Agreements.  Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document) that (a) limits the
ability (i) of any Subsidiary to make Restricted Payments to the Borrower or any
Guarantor or to otherwise transfer property to the Borrower or any Guarantor,
(ii) of any Subsidiary to Guarantee the Secured Obligations of the Borrower or
(iii) of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens in favor of the Administrative Agent on property of such Person;
provided, however, that the restrictions above shall not (A) prohibit any
negative pledge or other restriction incurred or provided (x) in favor of any
holder of Debt permitted under Section 7.03(d) or Section 7.03(k), in each case
solely to the extent any such negative pledge relates to the property financed
by or the subject of such Debt or (y) with respect to the Senior Notes, (B)
apply to restrictions and conditions relating to the sale of a Subsidiary
pending such sale, provided such restrictions or conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder and (C) apply
to customary provisions in leases and other contracts restricting the assignment
or pledge thereof; or (b) requires the grant of a Lien other than a Permitted
Lien to secure an obligation of such Person if a Lien is granted to secure
another obligation of such Person.

 
85

--------------------------------------------------------------------------------

 

7.10         Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
 
7.11         Financial Covenant. During any Trigger Period, permit the Fixed
Charge Coverage Ratio to be less than 1.10 to 1.00.
 
7.12         Sale and Leaseback.  Enter into any arrangement whereby it sells or
transfers any of its assets and thereafter rents or leases such assets, unless
before and after giving effect thereto no Event of Default shall exist and
Availability shall be equal to or greater than $60,000,000.
 
7.13         Sale or Discount of Receivables.  Sell, with or without recourse,
for discount or otherwise, any notes or accounts receivable, other than (a) bad
debts sold in accordance with regular collection procedures and (b) notes
payable to the Loan Parties by purchasers of real estate as a result of real
estate Dispositions in compliance with this Agreement, provided, that (i) before
and after giving effect to any sale of a real estate note no Event of Default
shall exist and Availability shall be equal to or greater than $60,000,000, and
(ii) each sale of a real estate note shall be on a non-recourse basis and
otherwise on ordinary market terms.
 
7.14         Debt Modifications.  Amend, modify or supplement the Senior Notes
or any Debt permitted pursuant to Section 7.03(j), in any way that causes such
unsecured Debt to have (a) any scheduled amortization or mandatory prepayments
or obligations to repurchase prior to six months after the Maturity Date or (b)
any terms, covenants and provisions that are materially more restrictive on the
Borrower and its Subsidiaries than this Agreement or provide materially greater
enforcement rights than the enforcement rights of the Administrative Agent and
the Lenders under this Agreement and the other Loan Documents.
 
7.15         Debt Payments.  Prepay, pay, redeem, purchase in any manner, or
make any payment in respect of, or transfer any property in payment of or as
security for the payment of, or establish any sinking fund, reserve or analogous
fund for the redemption, retirement, prepayment or repayment of, any principal
of, interest on, or any fees or other amounts related to any Subordinated Debt,
the Senior Notes or any Debt permitted pursuant to Section
7.03(j) (collectively, “Restricted Debt Payments”), except (a) regularly
scheduled payments of interest in respect of the Senior Notes and Debt permitted
pursuant to Section 7.03(j), (b) regularly scheduled payment of interest in
respect of any such Subordinated Debt, provided that immediately before and
after giving effect thereto there is no Default, (c) provided that immediately
before and after giving effect thereto there is no Default and the Minimum
Covenant Threshold is satisfied, any other Restricted Debt Payments.

 
86

--------------------------------------------------------------------------------

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
 
8.01         Events of Default.  Any of the following shall constitute an Event
of Default:
 
(a)           Non-Payment.  The Borrower or any other Loan Party fails to pay
when and as required to be paid any Obligation (whether at stated maturity, on
demand or otherwise) or any other amount payable hereunder or under any other
Loan Document; or
 
(b)           Specific Covenants.  The Borrower or any Subsidiary, as
applicable, fails to perform or observe any term, covenant or agreement
contained in any of (i) Section 6.02(f), 6.03(a), 6.07, 6.10, 6.11, 6.12 or
6.15 or Article VII of this Agreement, (ii) in the Guaranty, or (iii)
Section 4.1(a) through (e), 4.2(a), 4.7, 4.9 or 4.10 of the Security Agreement;
or
 
(c)           Other Defaults.  The Borrower or any Subsidiary, as applicable,
fails to perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days after the
Administrative Agent has given notice thereof (which may be by electronic
communication) to the Borrower; or
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any Subsidiary herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
 
(e)           Cross-Default.  (i) The Borrower or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Debt or Guarantee (other
than Debt hereunder and Debt under Swap Contracts) having an aggregate principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $10,000,000, or (B) fails to observe
or perform any other agreement or condition relating to any such Debt or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Debt or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Debt to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Debt to be made, prior to
its stated maturity, or such Guarantee to become payable or cash collateral in
respect thereof to be demanded; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than $10,000,000 and is not paid within five Business
Days thereafter; or

 
87

--------------------------------------------------------------------------------

 

(f)            Insolvency Proceedings, Etc.  The Borrower or any Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
 
(g)           Inability to Pay Debts; Attachment.  (i) The Borrower or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or stayed
within 30 days after its issue or levy; or
 
(h)           Judgments.  There is entered against the Borrower or any
Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount exceeding $5,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) valid enforcement proceedings are commenced by any
creditor upon such judgment or order, or (B) there is a period of 30 consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
 
(i)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $5,000,000; or
 
(j)            Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document;
 
(k)           Change of Control.  There occurs any Change of Control; or

 
88

--------------------------------------------------------------------------------

 

(l)           Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to Section 6.13 or 6.14 shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien (subject to Permitted Liens) in any material portion of the
Collateral purported to be covered thereby.
 
8.02         Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:
 
(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
 
(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
 
(d)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents and Applicable
Law (including the UCC);
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
8.03         Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall be applied by the
Administrative Agent in the following order:
 
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and Cash Management Obligations) payable to the Lenders and the L/C Issuer
(including fees, charges and disbursements of counsel to the respective Lenders
and the L/C Issuer (including fees and time charges for attorneys who may be
employees of any Lender or the L/C Issuer) and amounts payable under Article
III), ratably among them in proportion to the respective amounts described in
this clause Second payable to them;

 
89

--------------------------------------------------------------------------------

 

Third, to payment of that portion of the Secured Obligations, (other than
Obligations with respect to Swap Contracts and Cash Management Obligations),
constituting accrued and unpaid Letter of Credit Fees and interest on the Loans,
L/C Borrowings and other Obligations ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Third
payable to them;
 
Fourth, to payment of that portion of the Secured Obligations, constituting
obligations in the amount of the Swap Termination Value with respect to Swap
Contracts, unpaid principal of the Loans and L/C Borrowings, ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Fourth held by them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
 
Sixth, to payment of remaining portion of the Secured Obligations (including
Cash Management Obligations), ratably among the Lenders in proportion to the
respective amounts described in this clause Sixth held by them; and
 
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.
 
ARTICLE IX.
ADMINISTRATIVE AGENT
 
9.01         Appointment and Authority.
 
(a)           Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.

 
90

--------------------------------------------------------------------------------

 

(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders and the L/C Issuer hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Secured Obligations, together with such powers and discretion
as are reasonably incidental thereto.  Unless otherwise directed by the Required
Lenders, the Administrative Agent shall have the sole and exclusive authority to
take any Enforcement Action or otherwise exercise any rights or remedies with
regard to any Collateral under the Loan Documents, Applicable Law or
otherwise.  In this connection, the Administrative Agent, as “collateral agent”
and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.  Without limiting the generality of the foregoing, the Administrative
Agent is further authorized on behalf of all the Lenders, without the necessity
of any notice to or further consent from the Lenders, from time to time to take
any action, or permit the any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent to take any action, with respect to any
Collateral or the Loan Documents which may be necessary to perfect and maintain
perfected the Liens upon any Collateral granted pursuant to any Loan Document.
 
9.02         Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
9.03         Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law; and

 
91

--------------------------------------------------------------------------------

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.  The Administrative Agent shall promptly request any
report, letter, statement or other information under Section 6.02(b) or
(c) which any Lender requests the Administrative Agent to obtain.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (A) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (B) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (C) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (D) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (E) the satisfaction
of any condition set forth in  Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
9.04         Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 
92

--------------------------------------------------------------------------------

 

9.05         Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
9.06         Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral held by the Administrative Agent on behalf of the Lenders or the L/C
Issuer under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral until such time as a successor Administrative
Agent is appointed) and (b) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the L/C Issuer directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 
93

--------------------------------------------------------------------------------

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.
 
9.07         Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
9.08         No Other Duties, Etc. Anything herein to the contrary
notwithstanding, neither the Arranger, Syndication Agent nor any
Co-Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
 
9.09         Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 
94

--------------------------------------------------------------------------------

 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
 
9.10        Collateral and Guaranty Matters.  Each of the Lenders and the L/C
Issuer irrevocably authorize the Administrative Agent, at its option and in its
discretion (and, by accepting the benefits of the Security Agreement, each other
holder of the Secured Obligations hereby confirms the authority of the
Administrative Agent):
 
(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Secured Obligations (other than
(A) contingent indemnification obligations, (B) Swap Obligations as to which
arrangements reasonably satisfactory to the applicable Lender or Affiliate shall
have been made, and (C) Cash Management Obligations) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuer
shall have been made), (ii) that is sold or Disposed of or to be sold or
Disposed of as part of or in connection with any sale or Disposition permitted
hereunder (other than a Disposition under Section 7.05(e)) or under any other
Loan Document, or (iii) if approved, authorized or ratified in writing by the
Required Lenders;
 
(b)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
 
(c)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clause (f) of the definition of “Permitted Liens”.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
 
95

--------------------------------------------------------------------------------


 
9.11        Cash Management Obligations and Swap Obligations.  Except as
otherwise expressly set forth herein or in any Guaranty or any Collateral
Document, no Lender or Affiliate thereof that is owed any Cash Management
Obligations or Swap Obligations that obtains the benefits of Section 8.03, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Secured Obligations comprising Cash Management Obligations and Swap Obligations
unless the Administrative Agent has received written notice of such Secured
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Lender or Affiliate, as the case may be.
 
ARTICLE X.
 
MISCELLANEOUS
 
10.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
 
(a)           waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;
 
(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
 
(c)           postpone any scheduled date fixed by this Agreement or any other
Loan Document for any payment (it being understood that the mandatory
prepayments under Section 2.05 do not provide for a scheduled date fixed for
payment), of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
 
(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (v) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;
 
96

--------------------------------------------------------------------------------


 
(e)           change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;
 
(f)           change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender; or
 
(g)           release all or substantially all of the value of the Guaranty
without the written consent of each Lender, unless otherwise permitted by
Section 9.10;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv)
Section 10.06(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; and (v)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
 
10.02      Notices; Effectiveness; Electronic Communication.
 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i)           if to the Borrower, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and
 
(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
 
97

--------------------------------------------------------------------------------


 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)           THE PLATFORM.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES (COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER,
ANY LENDER, THE L/C ISSUER OR ANY OTHER PERSON FOR LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR EXPENSES OF ANY KIND (WHETHER IN TORT, CONTRACT OR OTHERWISE)
ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
BORROWER MATERIALS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY A FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH AGENT PARTY; PROVIDED, HOWEVER,
THAT IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER, THE L/C ISSUER OR ANY OTHER PERSON FOR INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES).
 
98

--------------------------------------------------------------------------------


 
(d)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address
(including its e-mail address), telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address (including its e-mail address), telecopier
or telephone number for notices and other communications hereunder by notice to
the Borrower, the Administrative Agent, the L/C Issuer and the Swing Line
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
 
(e)           Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic, fax or other web-based or
electronic Revolving Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Borrower shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
 
10.03      No Waiver; Cumulative Remedies.  No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
 
99

--------------------------------------------------------------------------------


 
10.04      Expenses; Indemnity; Damage Waiver.
 
(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the L/C Issuer), and shall
pay all reasonable legal fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
 
(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
reasonable fees and time charges and disbursements for attorneys who may be
employees of the Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.
 
100

--------------------------------------------------------------------------------


 
(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
 
(d)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES,
ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF CREDIT OR THE
USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN SUBSECTION (b) ABOVE
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF
ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY OTHER THAN FOR DIRECT OR ACTUAL DAMAGES RESULTING FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE AS DETERMINED BY A FINAL AND
NONAPPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION.
 
(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
 
101

--------------------------------------------------------------------------------


 
(f)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
 
10.05      Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
10.06      Successors and Assigns.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section, or (iv) to an SPC
in accordance with the provisions of subsection (h) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that
 
102

--------------------------------------------------------------------------------


 
(i)           except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
 
(ii)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans;
 
(iii)           any assignment of a Commitment must be approved by the Borrower
(provided no Event of Default has occurred and is continuing, and provided such
approval shall not be unreasonably withheld or delayed) Administrative Agent,
the L/C Issuer and the Swing Line Lender unless the Person that is the proposed
assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and
 
(iv)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment, and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
 
103

--------------------------------------------------------------------------------


 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Commitment and/or the Loans
(including such Lender’s participations in L/C Obligations and/or Swing Line
Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the L/C Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender and performs such agreement.
 
104

--------------------------------------------------------------------------------


 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
(h)           Special Purpose Funding Vehicles.  Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section
2.12(b)(ii).  Each party hereto hereby agrees that (A) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Section 3.04), (B) no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
for which a Lender would be liable, and (C) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained herein, any SPC may
(1) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee in the amount of
$3,500 (which processing fee may be waived by the Administrative Agent in its
sole discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (2) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.
 
105

--------------------------------------------------------------------------------


 
(i)           Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Borrower, resign as Swing Line Lender.  In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (A) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (B) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.
 
10.07      Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any governmental
or regulatory authority purporting to have jurisdiction over it or its
Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) as reasonably required in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.14(c) or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.
 
106

--------------------------------------------------------------------------------


 
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (A) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (B) it has developed
compliance procedures regarding the use of material non-public information and
(C) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.
 
10.08      Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be owed to a branch or office
of such Lender or the L/C Issuer different from the branch or office holding
such deposit or obligated on such indebtedness.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
 
107

--------------------------------------------------------------------------------


 
10.09      Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the Highest Lawful Rate.  If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Highest
Lawful Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower.  In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Highest Lawful Rate, such Person
may, to the extent permitted by applicable Law, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest, (b)
exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.
 
10.10      Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of the Borrower and the Required Lenders.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
 
10.11      Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligations hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
10.12      Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
108

--------------------------------------------------------------------------------


 
10.13      Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) any Lender is a Defaulting Lender, (iv) any Lender fails to
give its consent to any amendment, waiver or action for which consent of all
Lenders was required and Required Lenders have consented, or (v) if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, or in the case of
clause (iii) or (iv) above the Administrative Agent may upon notice to such
Lender and the Borrower, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
 
(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b) (unless the Administrative Agent
has requested such assignment under clauses (iii) or (iv) above);
 
(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
 
(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(d)           such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower or the Administrative Agent to require such
assignment and delegation cease to apply.
 
10.14      Governing Law; Jurisdiction; Etc.
 
(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.
 
109

--------------------------------------------------------------------------------


 
(b)           SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS SITTING IN
DALLAS COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT
OF TEXAS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT OR,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
 
(c)           WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
 
10.15      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
110

--------------------------------------------------------------------------------


 
10.16      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees
that:  (a)(i) the arranging and other services regarding this Agreement provided
by the Administrative Agent and the Arranger are arm’s-length commercial
transactions between the Borrower, each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand, (ii) each of the Borrower and the other Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) the Borrower and each other Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (b)(i) the Administrative Agent and the Arranger each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower, any other Loan Party or any of their
respective Affiliates, or any other Person and (ii) neither the Administrative
Agent nor the Arranger has any obligation to the Borrower, any other Loan Party
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations set forth herein and in the other
Loan Documents; and (c) the Administrative Agent and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent nor the
Arranger has any obligation to disclose any of such interests to the Borrower,
any other Loan Party or any of their respective Affiliates.  To the fullest
extent permitted by law, each of the Borrower and the other Loan Parties hereby
waives and releases any claims that it may have against the Administrative Agent
and the Arranger with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
 
10.17      USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.
 
10.18      2005 Indenture.  The Borrower hereby informs the Lenders that the
Debt evidenced by the Loans and L/C Obligations has been incurred pursuant to
Section 4.09(b)(i) of the 2005 Indenture.  As a result thereof, the Borrower is
permitted to secure such Debt pursuant to clause (i) of the definition of
“Permitted Liens” as set forth in Section 1.01 of the 2005 Indenture, subject to
the terms of Section 4.09(b)(i) of the 2005 Indenture.
 
10.19      Ratification of Loan Documents.  The Borrower hereby ratifies and
affirms its obligations under the Loan Documents (as amended, restated or
otherwise modified on the Closing Date), each of which (as amended, restated or
otherwise modified on the Closing Date) shall continue in full force and effect.
 
10.20      ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 
 
111

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

 
TEXAS INDUSTRIES, INC.
     
By:
/s/ Sharon Ellis
   
Name:  Sharon Ellis
 
Title:    Treasurer

 
 
S-1

--------------------------------------------------------------------------------

 



 
BANK OF AMERICA, N.A., as Administrative
Agent
     
By:
/s/ Joy L. Bartholomew
   
Name:  Joy L. Bartholomew
 
Title: Senior Vice President


 
S-2

--------------------------------------------------------------------------------

 



 
BANK OF AMERICA, N.A., as a Lender, L/C
Issuer and Swing Line Lender
     
By:
/s/ Joy L. Bartholomew
   
Name:  Joy L. Bartholomew
 
Title: Senior Vice President

 
 
S-3

--------------------------------------------------------------------------------

 



 
UBS SECURITIES LLC, as Syndication Agent
     
By:
/s/ Irja R. Otsa
   
Name:  Irja R. Otsa
 
Title: Associate Director
     
By:
/s/ Marie Haddad
   
Name:  Marie Haddad
 
Title: Associate Director

 
 
S-4

--------------------------------------------------------------------------------

 
 

 
UBS LOAN FINANCE, as a Lender
     
By:
/s/ Irja R. Otsa
   
Name:  Irja R. Otsa
 
Title: Associate Director
     
By:
/s/ Mary E. Evans
   
Name:  Mary E. Evans
 
Title: Associate Director

 
 
S-5

--------------------------------------------------------------------------------

 



 
WELLS FARGO BANK, NATIONAL 
 
ASSOCIATION, as Co-Documentation Agent and
 
as a Lender
     
By:
/s/ Greg Campbell
   
Name:  Greg Campbell
 
Title: Vice President

 
 
S-6

--------------------------------------------------------------------------------

 



 
COMERICA BANK, as Co-Documentation Agent
 
and as a Lender
     
By:
/s/ Catherine Young
   
Name:  Catherine Meister Young
 
Title:    Vice President
   

 
 
S-7

--------------------------------------------------------------------------------

 
 

 
SUNTRUST BANK, as a Lender
     
By:
/s/ J Haynes Gentry III
   
Name:  J. Haynes Gentry, III
 
Title:    Vice President


 
S-8

--------------------------------------------------------------------------------

 



 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
     
By:
/s/ Matthew Kasper
   
Name:  Matthew Kasper
 
Title:    Assistant Vice-President

 
 
S-9

--------------------------------------------------------------------------------

 



 
CAPITAL ONE, N.A., as a Lender
     
By:
/s/ Mary Jo Hoch
   
Name:  Mary Jo Hoch
 
Title:    Senior Vice President

 
 
S-10

--------------------------------------------------------------------------------

 



 
GENERAL ELECTRIC CAPITAL
CORPORATION, as a Lender
     
By:
/s/ Maura Fitzgerald
   
Name:  Maura Fitzgerald
 
Title:    Vice President

 
 
S-11

--------------------------------------------------------------------------------

 

CONSENT OF GUARANTORS
 
Each Guarantor hereby consents and agrees to the amendment and restatement of
the Existing Credit Agreement in the form of this Agreement and further agrees
that (i) this Agreement (as amended, restated, supplemented or otherwise
modified from time to time) shall constitute the “Credit Agreement” referred to
in the Guaranty, and (ii) the Guaranty shall remain in full force and effect and
shall continue to be the legal, valid and binding obligation of such Guarantor
enforceable against it in accordance with the terms thereof.
 

 
BROOKHOLLOW CORPORATION
 
BROOK HOLLOW PROPERTIES, INC.
 
BROOKHOLLOW OF ALEXANDRIA, INC.
 
BROOKHOLLOW OF VIRGINIA, INC.
 
SOUTHWESTERN FINANCIAL
 
CORPORATION
 
CREOLE CORPORATION
 
PARTIN LIMESTONE PRODUCTS, INC.
 
RIVERSIDE CEMENT HOLDINGS COMPANY
 
TXI AVIATION, INC.
 
TXI CEMENT COMPANY
 
TXI RIVERSIDE INC.
 
TXI TRANSPORTATION COMPANY
 
TXI CALIFORNIA INC.
 
PACIFIC CUSTOM MATERIALS, INC.
 
TXI POWER COMPANY
 
TEXAS INDUSTRIES HOLDINGS, LLC
 
TEXAS INDUSTRIES TRUST
 
TXI LLC
 
TXI OPERATING TRUST




 
By:
/s/ Sharon Ellis
   
Name:  Sharon Ellis
 
Title:    Treasurer
     
RIVERSIDE CEMENT COMPANY
     
By:
/s/ Sharon Ellis
   
Name:  Sharon Ellis
 
Title:    Treasurer

 
S-1

--------------------------------------------------------------------------------


 

 
TXI OPERATIONS, LP
     
By:   TXI Operating Trust, its general partner
     
By:
/s/ Sharon Ellis
   
Name:  Sharon Ellis
 
Title:    Treasurer



S-2

--------------------------------------------------------------------------------


 
Schedule 10.02
 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under Applicable Law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 
1.
Assignor:
___________________________________________________       
2.
Assignee:
______________________________ [and is an Affiliate/Approved Fund of [identify
Lender]1]
     
3.
Borrower(s):
Texas Industries, Inc.
     
4.
Administrative Agent:
Bank of America, N.A., as the administrative agent under the Credit Agreement

  

--------------------------------------------------------------------------------

1  Select as applicable.
 
Form of Assignment and Assumption
 
A-1

--------------------------------------------------------------------------------


 
5.
Credit Agreement:
Second Amended and Restated Credit Agreement, dated as of June 19, 2009, among
Texas Industries, Inc., the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer, and Swing Line Lender

 
6.
Assigned Interest:
 

 

 
Aggregate Amount
of Commitment
for all Lenders*
   
Amount of
Commitment/
Assigned*
 
Percentage
Assigned of
Commitment2
 
CUSIP
Number
 
$
    $        %  
 
$
    $        %  
 
$
    $        %  

 
[7.
 
Trade Date:
 
 ]3

 
Effective Date:  __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
     
[NAME OF ASSIGNOR]
     
By:
     
Title:
     
ASSIGNEE
     
[NAME OF ASSIGNEE]
     
By:
     
Title:

 

--------------------------------------------------------------------------------

2 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date. Set forth, to
at least 9 decimals, as a percentage of the Commitment/Loans of all Lenders
thereunder. 
3 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
Form of Assignment and Assumption

 
A-2

--------------------------------------------------------------------------------

 
 
[Consented to and]4 Accepted:
 
BANK OF AMERICA, N.A.,
as Administrative Agent


By:
     
Title:
 
[Consented to:]5
By:
     
Title:

 
 

--------------------------------------------------------------------------------

4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
5 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.
 
Form of Assignment and Assumption

A-3

--------------------------------------------------------------------------------


ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
 
1.2           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
 
Form of Assignment and Assumption

 
A-4

--------------------------------------------------------------------------------

 
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Texas.
 
Form of Assignment and Assumption

 
A-5

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF COMPLIANCE CERTIFICATE
 
Financial Statement Date:  ____________,
 
To:           Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 19, 2009 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Texas Industries,
Inc., a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.
 
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ________________________________________ of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
1.           Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
1.           Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Borrower ended as of the above date.  Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.
 
[Use following paragraph 1 for month-end financial statements]
 
1.           Attached hereto as Schedule 1 are the statements of income or
operations required by Section 6.01(c) of the Agreement for the fiscal month of
the Borrower ended as of the above date.  Such statements fairly present in all
material respects the results of operations of the Borrower and its Subsidiaries
(except that such statements were not prepared in accordance with GAAP).
 
Form of Compliance Certificate

 
B-1

--------------------------------------------------------------------------------

 
 
2.           The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.
 
3.           A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and
 
[select one:]
 
[to the knowledge of the undersigned during such fiscal period, the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
 
—or—
 
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
 
4.           [Except as described below,] The representations and warranties of
the Borrower contained in Article V of the Agreement, and any representations
and warranties of any Loan Party that are contained in any document furnished at
any time under or in connection with the Loan Documents, are true and correct on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsection (a) of Section 5.05 of the Agreement shall be deemed to refer to the
most recent statements furnished pursuant to clause (a) of Section 6.01 of the
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.
 
[describe]
 
5.           The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.
 
This Certificate is executed by the undersigned in his or her capacity as an
officer of the Borrower and not in any individual capacity.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
______________, ____
 
 
Form of Compliance Certificate

 
B-2

--------------------------------------------------------------------------------

 
 

 
TEXAS INDUSTRIES, INC.
     
By:
   
Name:
   
Title:
 

 
Form of Compliance Certificate

 
B-3

--------------------------------------------------------------------------------

 

For the Month/Quarter/Year ended ___________________(“Statement Date”)
 
SCHEDULE 2
 
to the Compliance Certificate
 
($ in 000’s)
 
I.
Leverage Ratio – For Determination of Applicable Rate.
 
A.
Total Debt for the Borrower and its Subsidiaries, without duplication:
       
1.
All principal outstanding under the Loan Documents:
 
$____________
   
2.
All principal obligations evidenced by a promissory note or otherwise
representing borrowed money:
 
$____________
   
3.
All reimbursement obligations for letters of credit that have been drawn upon
and remain outstanding:
 
$____________
   
4.
All Capitalized Lease Obligations:
 
$____________
   
5.
Total Debt (Lines I.A.1. + 2. + 3. + 4.):
 
$____________
 
B.
EBITDA for the period of the four fiscal quarters most recently ended:
       
1.
EBITDA for the Borrower and its Subsidiaries on a consolidated basis:
         
(a)
Adjusted Net Earnings From Operations for such Period:
           
(i)
net income for the Borrower and its Subsidiaries on a consolidated basis after
provision for income taxes for such fiscal period, as determined in conformity
with GAAP and reported on the financial statements for such fiscal period:
 
$____________
       
(ii)
to the extent included in net income,  gain, to the extent in excess of
$5,000,000, or loss arising from the sale of any capital assets (including sales
of surplus operating assets and real estate):
 
$____________
       
(iii)
to the extent included in net income,  gain or loss arising from any write-up or
write-down in the book value of any asset:
 
$____________
       
(iv)
to the extent included in net income, earnings of any other Person,
substantially all of the assets of which have been acquired by the Borrower or
its Subsidiaries in any manner, to the extent realized by such other Person
prior to the date of Acquisition:
 
$____________

 
Form of Compliance Certificate

 
B-4

--------------------------------------------------------------------------------

 
 

       
(v)
to the extent included in net income, earnings of any other Person (excluding
Wholly-Owned Subsidiaries) in which the Borrower or its Subsidiaries has an
ownership interest unless (and only to the extent) such earnings shall actually
have been received by the Borrower or its Subsidiaries in the form of cash
distributions:
 
$____________
       
(vi)
to the extent included in net income, earnings of any Person to which assets of
the Borrower or its Subsidiaries shall have been sold, transferred, or disposed
of, or into which the Borrower or its Subsidiaries shall have been merged, or
which has been a party with the Borrower or its Subsidiaries to any
consolidation or other form of reorganization, prior to the date of such
transaction:
 
$____________
       
(vii)
to the extent included in net income, gain arising from the acquisition of debt
or equity securities of the Borrower or its Subsidiaries or from cancellation or
forgiveness of Debt:
 
$____________
       
(viii)
to the extent included in net income, gain or loss arising from extraordinary
items, as determined in conformity with GAAP, or from any other non-recurring
transaction:
 
$____________
       
(ix)
Adjusted Net Earnings From Operations (Lines I.B.1.(a)(i)  – (ii) – (iii) – (iv)
– (v) – (vi) – (vii) – (viii)):
 
$____________
     
(b)
To the extent deducted in the determination of Adjusted Net Earnings From
Operations, Interest Expense:
 
$____________
     
(c)
To the extent deducted in the determination of Adjusted Net Earnings From
Operations, federal, state, local and foreign income taxes:
 
$____________
     
(d)
To the extent deducted in the determination of Adjusted Net Earnings From
Operations, Depreciation, amortization and other non-recurring non-cash charges
(excluding any non-cash charges to the extent that it represents an accrual of
or reserve for cash payments in any future period):
 
$____________

 
Form of Compliance Certificate
 
B-5

--------------------------------------------------------------------------------


 

     
(e)
To the extent deducted in the determination of Adjusted Net Earnings From
Operations, non-cash charges in respect of stock based compensation expenses
(excluding any non-cash charges to the extent that it represents an accrual of
or reserve for cash payments in any future period):
 
$____________
     
(f)
To the extent included in the determination of Adjusted Net Earnings From
Operations, non-cash credits:
 
$____________
     
(g)
EBITDA (Lines I.B.1(a)(ix) + (b) + (c) + (d) + (e) – (f)):
 
$____________
 
C.
Leverage Ratio (Line I.A.5. ¸ Line I.B.1.(g)):
 
______ to 1.00
II.
Sections 7.03(k) – Limitation on Other Debt.
 
A.
The aggregate outstanding amount of other unsecured or secured Debt pursuant to
Section 7.03(k):
 
$____________
 
B.
Maximum:
 
$25,000,000
III.
Section 7.11 – Fixed Charge Coverage Ratio
 
A.
EBITDA (Line I.B.1(g)):
 
$____________
 
B.
Capital Expenditures (except for Capital Expenditures (i) financed with borrowed
money other than Loans or (ii) paid during the fiscal year ended May 31, 2009
for capital improvements at the Oro Grande and Hunter facilities (provided, that
up to $10,000,000 of Capital Expenditures accrued prior to May 31, 2009 for
improvements such facilities may be paid following such date and still be
excluded from Capital Expenditures for the purposes of this definition)):
 
$____________
 
C
Cash taxes paid
 
$____________
 
D.
(Lines III.A. – B. - C.):
 
$____________
 
E.
Interest Expense (other than payment-in-kind):
 
$____________
 
F.
Principal payments made on borrowed money (including the principal portion of
payments in respect of Capital Lease Obligations):
 
$____________
 
G.
Restricted Payments (other than Dividends payable to the Borrower or a Guarantor
or payable solely in stock):
 
$____________
 
H
Rolling Stock Depreciation Amount:
 
$____________
 
I.
Fixed Charges (Lines III.E. + F. + G. + H.)
 
$____________
 
J.
Fixed Charge Coverage Ratio (Line III.D. ÷ Line III.I.):
 
_____ to 1.00
 
K.
Minimum Fixed Charge Coverage Ratio:
 
1.10 to 1.00

 
Form of Compliance Certificate
 
 
B-6

--------------------------------------------------------------------------------

 

 
EXHIBIT C
 
FORM OF GUARANTY
 
GUARANTY (together with all amendments and restatements and Guaranty
Supplements, this “Guaranty”), dated as of August 15, 2007, made by each of the
parties listed on the signature pages hereof and each other Person who may from
time to time become a party to this Guaranty pursuant to Section 22
(collectively, the “Additional Guarantors,” and each, an “Additional Guarantor,”
and together with each of the signatories party hereto, collectively the
“Guarantors,” and each, a “Guarantor”), in favor of the Guarantied Parties
referred to below.
 
WITNESSETH.
 
WHEREAS, Texas Industries, Inc., a Delaware corporation (the “Borrower”), has
entered into the First Amended and Restated Credit Agreement dated as of August
15, 2007, among Bank of America, N.A., as the Administrative Agent (hereinafter,
the “Administrative Agent”), the Lenders party thereto, Swing Line Lender and
L/C Issuer (said Credit Agreement, as it may be amended, supplemented, or
otherwise modified from time to time, the “Credit Agreement”; and capitalized
terms not defined herein but defined therein being used herein as therein
defined); and
 
WHEREAS, the Borrower and each of the Guarantors are members of the same
consolidated group of companies and are engaged in operations which require
financing on a basis in which credit can be made available from time to time to
the Borrower and the Guarantors, and the Guarantors will derive direct and
indirect economic benefit from the Revolving Loans, Swing Line Loans and Letters
of Credit under the Credit Agreement and financial accommodations made pursuant
to Swap Contracts and Cash Management Documents; and
 
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
Revolving Loans and Swing Line Loans and issue Letters of Credit under the
Credit Agreement and Guarantied Parties to make financial accommodations under
Swap Contracts and Cash Management Documents that the Guarantors shall have
executed and delivered this Guaranty; and
 
WHEREAS, the Administrative Agent, the Lenders, any Lender or Affiliate of any
Lender that is a party to any Swap Contract with the Borrower or any Subsidiary
of the Borrower, any Lender or Affiliate of any Lender that is owed any Cash
Management Obligation (provided that at the time such Cash Management Obligation
arose such Lender is a party to the Credit Agreement), and the beneficiaries of
each indemnification obligation undertaken by any Loan Party under any Loan
Document are herein referred to as the “Guarantied Parties”; provided that any
Person that ceases to be a Lender (and any Affiliate of such Person) shall be a
Guarantied Party only with respect to transactions under Swap Contracts that
were entered into during or prior to the time that such Person was a Lender.
 
Form of Guaranty
 
 
C-1

--------------------------------------------------------------------------------

 

AGREEMENT.
 
NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
make Revolving Loans, the Swing Line Lender to make Swing Line Loans and the L/C
Issuer to issue Letters of Credit and Guarantied Parties to make financial
accommodations under Swap Contracts and Cash Management Documents, the
Guarantors hereby agree as follows:
 
SECTION 1.  Guaranty.  The Guarantors hereby jointly and severally
unconditionally and irrevocably guarantee the full and prompt payment when due,
whether at stated maturity, by acceleration or otherwise, of, and the
performance of, (a) the Obligations, whether now or hereafter existing and
whether for principal, interest, fees, expenses or otherwise, (b) all Swap
Obligations owed to any Guarantied Party under a Swap Contract, each a
“Guarantied Swap Contract”), (c) all Cash Management Obligations owed to any
Lender or any Affiliate of such Lender (provided that at the time such Cash
Management Obligation arose such Lender is a party to the Credit Agreement), (d)
any and all out-of-pocket expenses (including, without limitation, expenses and
reasonable counsel fees and expenses of the Administrative Agent and the other
Guarantied Parties) incurred by any of the Guarantied Parties in enforcing any
rights under this Guaranty or under any other Loan Document, and (e) all present
and future amounts in respect of the foregoing that would become due but for the
operation of any provision of Debtor Relief Laws, and all present and future
accrued and unpaid interest, including, without limitation, all post-petition
interest if any Loan Party voluntarily or involuntarily becomes subject to any
Debtor Relief Laws (the items set forth in clauses (a), (b), (c), (d) and (e)
being herein referred to as the “Guarantied Obligations”).  Upon failure of the
Borrower to pay any of the Guarantied Obligations when due after the giving by
the Administrative Agent and/or the Guarantied Parties of any notice and the
expiration of any applicable cure period in each case provided for in the Credit
Agreement, the other Loan Documents, any Guarantied Swap Contract or any Cash
Management Document (whether at stated maturity, by acceleration or otherwise),
the Guarantors hereby further jointly and severally agree to promptly pay the
same after the Guarantors’ receipt of notice from the Administrative Agent of
the Borrower’s failure to pay the same, without any other demand or notice
whatsoever, including without limitation, any notice having been given to any
Guarantor of either the acceptance by the Guarantied Parties of this Guaranty or
the creation or incurrence of any of the Guarantied Obligations.  This Guaranty
is an absolute guaranty of payment and performance of the Guarantied Obligations
and not a guaranty of collection, meaning that it is not necessary for the
Guarantied Parties, in order to enforce payment by the Guarantors, first or
contemporaneously to accelerate payment of any of the Guarantied Obligations, to
institute suit or exhaust any rights against any Loan Party, or to enforce any
rights against any collateral.  Notwithstanding anything herein or in any other
Loan Document, any Guarantied Swap Contract or any Cash Management Document to
the contrary, in any action or proceeding involving any state corporate or other
entity Law, or any state or federal bankruptcy, insolvency, reorganization or
other Law affecting the rights of creditors generally, if, as a result of
applicable Law relating to fraudulent conveyance or fraudulent transfer,
including Section 548 of Bankruptcy Code or any applicable provisions of
comparable state Law (collectively, “Fraudulent Transfer Laws”), the obligations
of any Guarantor under this Section 1 would otherwise, after giving effect to
(a) all other liabilities of such Guarantor, contingent or otherwise, that are
relevant under such Fraudulent Transfer Laws (specifically excluding, however,
any liabilities of such Guarantor in respect of intercompany Debt to the
Borrower to the extent that such Debt would be discharged in an amount equal to
the amount paid by such Guarantor hereunder) and (b) to the value as assets of
such Guarantor (as determined under the applicable provisions of such Fraudulent
Transfer Laws) of any rights of subrogation, contribution, reimbursement,
indemnity or similar rights held by such Guarantor pursuant to (i) applicable
requirements of Law, (ii) Section 10 hereof or (iii) any other contractual
obligations providing for an equitable allocation among such Guarantor and other
Subsidiaries or Affiliates of the Borrower of obligations arising under this
Guaranty or other guaranties of the Guarantied Obligations by such parties, be
held or determined to be void, invalid or unenforceable, or subordinated to the
claims of any other creditors, on account of the amount of its liability under
this Section 1, then the amount of such liability shall, without any further
action by such Guarantor, any Guarantied Party, the Administrative Agent or any
other Person, be automatically limited and reduced to the highest amount that is
valid and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.
 
Form of Guaranty
 
 
C-2

--------------------------------------------------------------------------------

 

SECTION 2.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the Credit
Agreement, the Notes, the other Loan Documents, the Guarantied Swap Contracts
and the Cash Management Documents, without set-off or counterclaim, and
regardless of any Applicable Law now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Guarantied Parties with respect
thereto.  The liability of each Guarantor under this Guaranty shall be absolute
and unconditional irrespective of:
 
(a)           any lack of validity or enforceability of any provision of any
other Loan Document, any Guarantied Swap Contract or any Cash Management
Document or any other agreement or instrument relating to any of the foregoing,
or avoidance or subordination of any of the Guarantied Obligations;
 
(b)           any change in the time, manner or place of payment of, or in any
other term of, or any increase in the amount of, all or any of the Guarantied
Obligations, or any other amendment or waiver of any term of, or any consent to
departure from any requirement of, the Credit Agreement, the Notes or any of the
other Loan Documents, any Guarantied Swap Contract or any Cash Management
Document;
 
(c)           any exchange, release or non-perfection of any Lien on any
collateral for, or any release of any other Loan Party or amendment or waiver of
any term of any other guaranty of, or any consent to departure from any
requirement of any other guaranty of, all or any of the Guarantied Obligations;
 
(d)           the absence of any attempt to collect any of the Guarantied
Obligations from the Borrower or from any other Loan Party or any other action
to enforce the same or the election of any remedy by any of the Guarantied
Parties;
 
(e)           any waiver, consent, extension, forbearance or granting of any
indulgence by any of the Guarantied Parties with respect to any provision of any
other Loan Document, any Guarantied Swap Contract or any Cash Management
Document;
 
(f)           the election by any of the Guarantied Parties in any proceeding
under any Debtor Relief Law;
 
Form of Guaranty
 
 
C-3

--------------------------------------------------------------------------------

 

(g)           any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under any Debtor Relief Law; or
 
(h)           any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of the Borrower or any Guarantor other than
payment or performance of the Guarantied Obligations.
 
SECTION 3.  Waiver.
 
(a)           Each Guarantor hereby (i) waives (A) promptness, diligence, and,
except as otherwise provided herein, notice of acceptance and any and all other
notices, including, without limitation, notice of intent to accelerate and
notice of acceleration, with respect to any of the Guarantied Obligations or
this Guaranty, (B) any requirement that any of the Guarantied Parties protect,
secure, perfect or insure any security interest in or other Lien on any property
subject thereto or exhaust any right or take any action against the Borrower or
any other Person or any collateral, (C) the filing of any claim with a court in
the event of receivership or bankruptcy of the Borrower or any other Person, (D)
except as otherwise provided herein, protest or notice with respect to
nonpayment of all or any of the Guarantied Obligations, (E) to the extent not
prohibited by Law, the benefit of any statute of limitation, (F) all demands
whatsoever (and any requirement that demand be made on the Borrower or any other
Person as a condition precedent to such Guarantor’s obligations hereunder), (G)
all rights by which any Guarantor might be entitled to require suit on an
accrued right of action in respect of any of the Guarantied Obligations or
require suit against the Borrower or any other Guarantor or Person, whether
arising pursuant to Section 34.02 of the Texas Business and Commerce Code, as
amended, Section 17.001 of the Texas Civil Practice and Remedies Code, as
amended, Rule 31 of the Texas Rules of Civil Procedure, as amended, or
otherwise, (H) any defense based upon an election of remedies by any Guarantied
Party, or (I) notice of any events or circumstances set forth in clauses (a)
through (h) of Section 2 hereof; and (ii) covenants and agrees that, except as
otherwise agreed by the parties, this Guaranty will not be discharged except by
(A) complete payment and performance of the Guarantied Obligations and any other
obligations of such Guarantor contained herein or (B) as to any Guarantor, upon
the sale or other disposition of all of the Equity Interests of such Guarantor
as permitted under the Credit Agreement.
 
(b)           If, in the exercise of any of its rights and remedies, any of the
Guarantied Parties shall forfeit any of its rights or remedies, including,
without limitation, its right to enter a deficiency judgment against the
Borrower or any other Person, whether because of any Applicable Law pertaining
to “election of remedies” or the like, each Guarantor hereby consents to such
action by such Guarantied Party and waives any claim based upon such
action.  Any election of remedies which, by reason of such election, results in
the denial or impairment of the right of such Guarantied Party to seek a
deficiency judgment against the Borrower or any other Person shall not impair
the obligation of such Guarantor to pay the full amount of the Guarantied
Obligations or any other obligation of such Guarantor contained herein.
 
(c)           In the event any of the Guarantied Parties shall bid at any
foreclosure or trustee’s sale or at any private sale permitted by Law or under
any of the Loan Documents, any Guarantied Swap Contract or any Cash Management
Document, to the extent not prohibited by Applicable Law, such Guarantied Party
may bid all or less than the amount of the Guarantied Obligations and the amount
of such bid, if successful, need not be paid by such Guarantied Party but shall
be credited against the Guarantied Obligations.
 
Form of Guaranty
 
 
C-4

--------------------------------------------------------------------------------

 

(d)           Each Guarantor agrees that notwithstanding the foregoing and
without limiting the generality of the foregoing if, after the occurrence and
during the continuance of an Event of Default, the Guarantied Parties are
prevented by Applicable Law from exercising their respective rights to
accelerate the maturity of the Guarantied Obligations, to collect interest on
the Guarantied Obligations, or to enforce or exercise any other right or remedy
with respect to the Guarantied Obligations, or the Administrative Agent is
prevented from taking any action to realize on the collateral, such Guarantor
agrees to pay to the Administrative Agent for the account of the Guarantied
Parties, upon demand therefor, for application to the Guarantied Obligations,
the amount that would otherwise have been due and payable had such rights and
remedies been permitted to be exercised by the Guarantied Parties.
 
(e)           Each Guarantor hereby assumes responsibility for keeping itself
informed of the financial condition of the Borrower and of each other Loan
Party, and of all other circumstances bearing upon the risk of nonpayment of the
Guarantied Obligations or any part thereof, that diligent inquiry would
reveal.  Each Guarantor hereby agrees that the Guarantied Parties shall have no
duty to advise any Guarantor of information known to any of the Guarantied
Parties regarding such condition or any such circumstance.  In the event that
any of the Guarantied Parties in its sole discretion undertakes at any time or
from time to time to provide any such information to any Guarantor, such
Guarantied Party shall be under no obligation (i) to undertake any investigation
not a part of its regular business routine, (ii) to disclose any information
which, pursuant to accepted or reasonable banking or commercial finance
practices, such Guarantied Party wishes to maintain as confidential, or (iii) to
make any other or future disclosures of such information or any other
information to such Guarantor.
 
(f)           Each Guarantor consents and agrees that the Guarantied Parties
shall be under no obligation to marshal any assets in favor of any Guarantor or
any other Loan Party or otherwise in connection with obtaining payment of any or
all of the Guarantied Obligations from any Person or source.
 
SECTION 4.  Representations and Warranties.  Each Guarantor hereby represents
and warrants to the Guarantied Parties that the representations and warranties
set forth in Article V of the Credit Agreement as they relate to such Guarantor
or to the Loan Documents to which such Guarantor is a party are true and correct
in all material respects in the manner specified in the Credit Agreement and the
Guarantied Parties shall be entitled to rely on each of them as if they were
fully set forth herein.
 
SECTION 5.  Amendments, Etc.  No amendment or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor herefrom shall in any
event be effective unless the same shall be in writing, approved by the Required
Lenders (or by all the Lenders where the approval of each Lender is required
under the Credit Agreement) and signed by the Administrative Agent, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.
 
Form of Guaranty
 
 
C-5

--------------------------------------------------------------------------------

 

SECTION 6.  Addresses for Notices.  All notices and other communications
provided for hereunder shall be effectuated in the manner provided for in
Section 10.02 of the Credit Agreement; provided, that if a notice or
communication hereunder is sent to a Guarantor, said notice shall be addressed
to such Guarantor, in care of the Borrower at the Borrower’s then current
address (or facsimile number) for notice under the Credit Agreement.
 
SECTION 7.  No Waiver; Remedies.
 
(a)           No failure on the part of any Guarantied Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by
Applicable Law or any of the other Loan Documents, any Guarantied Swap Contract
or any Cash Management Document.
 
(b)           No waiver by the Guarantied Parties of any default shall operate
as a waiver of any other default or the same default on a future occasion, and
no action by any of the Guarantied Parties permitted hereunder shall in way
affect or impair any of the rights of the Guarantied Parties or the obligations
of any Guarantor under this Guaranty or under any of the other Loan Documents,
any Guarantied Swap Contract or any Cash Management Document, except as
specifically set forth in any such waiver.  Any determination by a court of
competent jurisdiction of the amount of any principal and/or interest or other
amount constituting any of the Guarantied Obligations shall be conclusive and
binding on each Guarantor irrespective of whether such Guarantor was a party to
the suit or action in which such determination was made, provided that the
Borrower was so a party.
 
SECTION 8.  Right of Set-off.  Upon the occurrence and during the continuance of
any Event of Default under the Credit Agreement, each of the Guarantied Parties
is hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to set-off and apply any and all deposits (general
or special (except trust and escrow accounts), time or demand, provisional or
final) at any time held and other Debt at any time owing by such Guarantied
Party to or for the credit or the account of each Guarantor against any and all
of the obligations of such Guarantor now or hereafter existing under this
Guaranty, irrespective of whether or not such Guarantied Party shall have made
any demand under this Guaranty and although such obligations may be contingent
and unmatured; provided, however, such Guarantied Party shall promptly notify
such Guarantor and the Borrower after such set-off and the application made by
such Guarantied Party.  The rights of each Guarantied Party under this Section 8
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) which such Guarantied Party may have.
 
SECTION 9.  Continuing Guaranty; Transfer of Notes.  This Guaranty (a)(i) is a
continuing guaranty and shall remain in full force and effect until the date
upon which all Guarantied Obligations are finally paid in full, the Commitments
are terminated and all Letters of Credit and Guarantied Swap Contracts have
expired or terminated (the “Release Date”) and (ii) binding upon each Guarantor,
its permitted successors and assigns, and (b) inures to the benefit of and be
enforceable by the Guarantied Parties and their respective successors, permitted
transferees, and permitted assigns.  Without limiting the generality of the
foregoing clause (b), each of the Guarantied Parties may assign or otherwise
transfer any Note held by it or the Guarantied Obligations owed to it to any
other Person, and such other Person shall thereupon become vested with all the
rights in respect thereof granted to such Guarantied Party herein or otherwise
with respect to such of the Notes and the Guarantied Obligations so transferred
or assigned, subject, however, to compliance with the provisions of Section
10.06 of the Credit Agreement in respect of assignments.  No Guarantor may
assign any of its obligations under this Guaranty without first obtaining the
written consent of the Lenders as set forth in the Credit Agreement.
 
Form of Guaranty
 
 
C-6

--------------------------------------------------------------------------------

 

SECTION 10.  Reimbursement.  To the extent that any Guarantor shall be required
hereunder to pay a portion of the Guarantied Obligations exceeding the greater
of (a) the amount of the economic benefit actually received by such Guarantor
from the Loans, the Letters of Credit, Guarantied Swap Contracts and Cash
Management Documents and (b) the amount such Guarantor would otherwise have paid
if such Guarantor had paid the aggregate amount of the Guarantied Obligations
(excluding the amount thereof repaid by the Borrower) in the same proportion as
such Guarantor’s net worth at the date enforcement is sought hereunder bears to
the aggregate net worth of all the Guarantors at the date enforcement is sought
hereunder, then such Guarantor shall be reimbursed by such other Guarantors for
the amount of such excess, pro rata, based on the respective net worths of such
other Guarantors at the date enforcement hereunder is sought.  Notwithstanding
anything to the contrary, each Guarantor agrees that the Guarantied Obligations
may at any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing its guaranty herein or effecting the
rights and remedies of the Guarantied Parties hereunder.  This Section 10 is
intended only to define the relative rights of the Guarantors, and nothing set
forth in this Section 10 is intended to or shall impair the obligations of the
Guarantors, jointly and severally, to pay to the Guarantied Parties the
Guarantied Obligations as and when the same shall become due and payable in
accordance with the terms hereof.
 
SECTION 11.  Application of Payments.  All amounts and property received by
Administrative Agent and Guarantied Parties pursuant to this Guaranty (including
amounts and property received or applied pursuant to Section 8 or application of
other rights of set-off) shall be applied as provided in Section 8.03 of the
Credit Agreement.
 
SECTION 12.  Reinstatement.  This Guaranty shall remain in full force and effect
and continue to be effective should any petition be filed by or against any Loan
Party for liquidation or reorganization, should any Loan Party become insolvent
or make an assignment for the benefit of creditors or should a receiver or
trustee be appointed for all or any significant part of any Loan Party’s assets,
and shall, to the fullest extent permitted by Applicable Law, continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Guarantied Obligations, or any part thereof, is, pursuant to
Applicable Law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligees of the Guarantied Obligations or such part thereof,
whether as a “voidable preference,” “fraudulent transfer,” or otherwise, all as
though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Guarantied Obligations shall, to the fullest extent permitted by Law, be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
 
Form of Guaranty
 
 
C-7

--------------------------------------------------------------------------------

 

SECTION 13.  GOVERNING LAW.
 
(a)           THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; AND APPLICABLE FEDERAL LAW.
 
(b)           EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH GUARANTIED PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS SITTING IN DALLAS
COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
TEXAS (DALLAS DIVISION), AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH GUARANTOR,
THE ADMINISTRATIVE AGENT AND EACH GUARANTIED PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH
GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH GUARANTIED PARTY  AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c)           EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH GUARANTIED PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (c) OF THIS
SECTION. EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH GUARANTIED PARTY
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
(d)           EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH GUARANTIED PARTY
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF THE STATE OF TEXAS.
 
Form of Guaranty
 
 
C-8

--------------------------------------------------------------------------------

 

SECTION 14.  Waiver of Right to Trial by Jury.  EACH GUARANTOR, THE
ADMINISTRATIVE AGENT AND EACH GUARANTIED PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO, ANY GUARANTIED PARTY OR ANY
OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND
EACH GUARANTIED PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT ANY PARTY TO THIS GUARANTY AND ANY GUARANTIED PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH GUARANTIED PARTY TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
SECTION 15.  Section Titles.  The Section titles contained in this Guaranty are
and shall be without substantive meaning or content of any kind whatsoever and
are not to be used in interpretation of this Guaranty.
 
SECTION 16.  Execution in Counterparts.  This Guaranty may be executed in any
number of counterparts (and by different parties hereto in separate
counterparts), each of which when so executed and delivered shall be deemed to
be an original, all of which taken together shall constitute one and the same
Guaranty.
 
SECTION 17.  Miscellaneous.  All references herein to the Borrower or to any
Guarantor shall include their respective successors and assigns, including,
without limitation, a receiver, trustee or debtor-in-possession of or for the
Borrower or such Guarantor.  All references to the singular shall be deemed to
include the plural where the context so requires.
 
SECTION 18.  Subrogation and Subordination.
 
(a)           Subrogation.  Notwithstanding any reference to subrogation
contained herein to the contrary, each Guarantor hereby irrevocably agrees that
until the Release Date that such Guarantor shall not exercise any claim or other
rights which it may have or hereafter acquire against the Borrower that arise
from the existence, payment, performance or enforcement of such Guarantor’s
obligations under this Guaranty, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution, indemnification, any
right to participate in any claim or remedy of any Guarantied Party against the
Borrower or any collateral which any Guarantied Party now has or hereafter
acquires, whether or not such claim, remedy or right arises in equity, or under
contract, statutes or common law, including without limitation, the right to
take or receive from the Borrower, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim or other rights.  If any amount shall be paid to any Guarantor in
violation of the preceding sentence and the Guarantied Obligations shall not
have been paid in full, such amount shall be deemed to have been paid to such
Guarantor for the benefit of, and held in trust for the benefit of, the
Guarantied Parties, and shall forthwith be paid to the Administrative Agent to
be credited and applied upon the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement.  Each Guarantor
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated by the Credit Agreement and that the waiver
set forth in this Section 18 is knowingly made in contemplation of such
benefits.
 
Form of Guaranty
 
 
C-9

--------------------------------------------------------------------------------

 

(b)           Subordination.  With respect to each Guarantor, all debt and other
liabilities of the Borrower or any other Loan Party to such Guarantor (“Loan
Party Debt”) are expressly subordinate and junior to the Guarantied Obligations
and any instruments evidencing the Loan Party Debt to the extent provided below.
 
(i)           Until the Release Date, each Guarantor agrees that it will not
request, demand, accept, or receive (by set-off or other manner) any payment
amount, credit or reduction of all or any part of the amounts owing under the
Loan Party Debt or any security therefor, except as specifically allowed
pursuant to clause (ii) below;
 
(ii)           Notwithstanding the provisions of clause (i) above, the Borrower
and each other Loan Party may pay to such Guarantor and such Guarantor may
request, demand, accept and receive and retain from the Borrower or such other
Loan Party payments, credits or reductions of all or any part of the amounts
owing under the Loan Party Debt or any security therefor on the Loan Party Debt,
provided that the Borrower’s and such other Loan Party’s right to pay and such
Guarantor’s right to receive any such amount shall automatically and be
immediately suspended and cease (A) upon the occurrence and during the
continuance of an Event of Default or (B) if, after taking into account the
effect of such payment, an Event of Default would occur and be continuing.  Such
Guarantor’s right to receive amounts under this clause (ii) (including any
amounts which theretofore may have been suspended) shall automatically be
reinstated at such time as the Event of Default which was the basis of such
suspension has been cured or waived (provided that no subsequent Event of
Default has occurred) or such earlier date, if any, as the Administrative Agent
gives notice to the Guarantors of reinstatement by the Required Lenders, in the
Required Lenders’ sole discretion;
 
(iii)           If any Guarantor receives any payment on the Loan Party Debt in
violation of this Guaranty, such Guarantor will hold such payment in trust for
the Guarantied Parties and will immediately deliver such payment to the
Administrative Agent; and
 
(iv)           In the event of the commencement or joinder of any suit, action
or proceeding of any type (judicial or otherwise) or proceeding under any Debtor
Relief Law against the Borrower or any other Loan Party (an “Insolvency
Proceeding”) and subject to court orders issued pursuant to the applicable
Debtor Relief Law, the Guarantied Obligations shall first be paid, discharged
and performed in full before any payment or performance is made upon the Loan
Party Debt notwithstanding any other provisions which may be made in such
Insolvency Proceeding.  In the event of any Insolvency Proceeding, each
Guarantor will at any time prior to the Release Date (A) file, at the request of
any Guarantied Party, any claim, proof of claim or similar instrument necessary
to enforce the Borrower’s or such other Loan Party’s obligation to pay the Loan
Party Debt, and (B) hold in trust for and pay to the Administrative Agent, for
the benefit of Guarantied Parties, any and all monies, obligations, property,
stock dividends or other assets received in any such proceeding on account of
the Loan Party Debt in order that the Guarantied Parties may apply such monies
or the cash proceeds of such other assets to the Guarantied Obligations.
 
Form of Guaranty
 
 
C-10

--------------------------------------------------------------------------------

 

SECTION 19.  Guarantor Insolvency.  Should any Guarantor voluntarily seek,
consent to, or acquiesce in the benefits of any Debtor Relief Law or become a
party to or be made the subject of any proceeding provided for by any Debtor
Relief Law (other than as a creditor or claimant) that could suspend or
otherwise adversely affect the rights of any Guarantied Party granted hereunder,
then, the obligations of such Guarantor under this Guaranty shall be, as between
such Guarantor and such Guarantied Party, a fully-matured, due, and payable
obligation of such Guarantor to such Guarantied Party (without regard to whether
there is an Event of Default under the Credit Agreement or whether any part of
the Guarantied Obligations is then due and owing by the Borrower to such
Guarantied Party), payable in full by such Guarantor to the Administrative
Agent, for the benefit of such Guarantied Party, upon demand, which shall be the
estimated amount owing in respect of the contingent claim created hereunder.
 
SECTION 20.  Rate Provision.  It is not the intention of any Guarantied Party to
make an agreement violative of the Laws of any applicable jurisdiction relating
to usury.  Regardless of any provision in this Guaranty, no Guarantied Party
shall ever be entitled to contract, charge, receive, collect or apply, as
interest on the Guarantied Obligations, any amount in excess of the Highest
Lawful Rate.  In no event shall any Guarantor be obligated to pay any amount in
excess of the Highest Lawful Rate.  If from any circumstance the Administrative
Agent or any Guarantied Party shall ever receive, collect or apply anything of
value deemed excess interest under Applicable Law, an amount equal to such
excess shall be applied first to the reduction of the principal amount of
outstanding Revolving Loans, Term Loans, Swing Line Loans, L/C Borrowings,
second to the reduction of principal of any other Guarantied Obligations, and
third any remainder shall be promptly refunded to the payor.  In determining
whether or not interest paid or payable with respect to the Guarantied
Obligations, under any specified contingency, exceeds the Highest Lawful Rate,
the Guarantors and the Guarantied Parties shall, to the maximum extent permitted
by Applicable Law, (a) characterize any non-principal payment as an expense, fee
or premium rather than as interest, (b) amortize, prorate, allocate and spread
the total amount of interest throughout the full term of such Guarantied
Obligations so that the interest paid on account of such Guarantied Obligations
does not exceed the Highest Lawful Rate and/or (c) allocate interest between
portions of such Guarantied Obligations; provided, that if the Guarantied
Obligations are paid and performed in full prior to the end of the full
contemplated term thereof, and if the interest received for the actual period of
existence thereof exceeds the Highest Lawful Rate, the Guarantied Parties shall
refund to the payor the amount of such excess or credit the amount of such
excess against the total principal amount owing, and, in such event, no
Guarantied Party shall be subject to any penalties provided by any laws for
contracting for, charging or receiving interest in excess of the Highest Lawful
Rate.
 
SECTION 21.  Severability.  Any provision of this Guaranty which is for any
reason prohibited or found or held invalid or unenforceable by any court or
Governmental Authority shall be ineffective to the extent of such prohibition or
invalidity or unenforceability, without invalidating the remaining provisions
hereof in such jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.
 
Form of Guaranty
 
 
C-11

--------------------------------------------------------------------------------

 

SECTION 22.  Additional Guarantors.  Upon the execution and delivery by any
other Person of a Guaranty Supplement in substantially the form of Exhibit A
(each, a “Guaranty Supplement”), such Person shall become a “Guarantor”
hereunder with the same force and effect as if originally named as a Guarantor
herein.  The execution and delivery of any Guaranty Supplement shall not require
the consent of any other Guarantor.  The rights and obligations of each
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor as a party to this Guaranty.
 
SECTION 23.  ENTIRE AGREEMENT.  THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES REGARDING THE SUBJECT MATTER
HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
 
SECTION 24.  Conflicts.  If in the event of a conflict between the terms and
conditions of this Guaranty and the terms and conditions of the Credit
Agreement, the terms and conditions of the Credit Agreement shall control.
 
SECTION 25.  Taxes.
 
(a)           Except as provided below in this Section 25, any and all payments
by each Guarantor to or for the account of the Administrative Agent or any
Lender under this Guaranty, any other Loan Document or any Guarantied Swap
Contract shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, now or thereafter imposed, and all liabilities
with respect thereto, excluding, in the case of any Guarantied Party, or its
applicable lending office, or any branch or affiliate thereof, taxes imposed on
or measured by its net income (including net income taxes imposed by means of a
backup withholding tax) franchise taxes, branch taxes, taxes on doing business
or taxes measured by or imposed upon the overall capital or net worth of any
Guarantied Party or its applicable lending office, or any branch or affiliate
thereof, in each case imposed:  (i) by the jurisdiction under the laws of which
the Administrative Agent, or such Lender, applicable lending office, branch or
affiliate is organized or is located, or in which the principal executive office
of any Guarantied Party is located, or any nation within which such jurisdiction
is located or any political subdivision thereof; or (ii) by reason of any
present or former connection between the jurisdiction imposing such tax and such
Guarantied Party, applicable lending office, branch or affiliate other than a
connection arising solely from such Guarantied Party having executed, delivered
or performed its obligation under, or received payment under or enforced this
Agreement (all such non-excluded taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and liabilities being
hereinafter referred to as “Taxes”).  If any Guarantor shall be required by any
Laws to deduct any Taxes from or in respect of any sum payable under this
Guaranty, any other Loan Document or any Guarantied Swap Contract to any
Guarantied Party, (iii) the sum payable shall be increased as necessary to yield
to such Guarantied Party an amount equal to the sum it would have received had
no such deductions been made, (iv) such Guarantor shall make such deductions,
(v) such Guarantor shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws, and (vi) within
30 days after the date of such payment, such Guarantor shall furnish to the
Administrative Agent (which shall forward the same to such Guarantied Party) the
original or a certified copy of a receipt evidencing payment thereof; provided,
however, that such Guarantor shall be entitled to deduct and withhold any Taxes
and shall not be required to increase any such amounts payable to any Guarantied
Party with respect to Taxes (vii) that are directly attributable to such
Guarantied Party’s failure to comply with the requirements of Section 3.06(a) of
the Credit Agreement or (viii) that are U.S. withholding taxes imposed on
amounts payable to such Lender at the time such Guarantied Party becomes a party
to the Credit Agreement.
 
Form of Guaranty
 
 
C-12

--------------------------------------------------------------------------------

 

(b)           In addition, each Guarantor agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies which arise from any payment made under this
Guaranty, any other Loan Document or any Guarantied Swap Contract or from the
execution, delivery, performance, enforcement or registration of, or otherwise
with respect to, this Guaranty, any other Loan Document or any Guarantied Swap
Contract, except that no Guarantor shall be obligated to pay any such taxes,
charges or similar levies that are incurred or payable by any Person in
connection with any assignment referred to in Section 10.06(b) of the Credit
Agreement, any participation referred to in Section 10.06(d) of the Credit
Agreement or any pledge or security interest referred to in Section 10.06(f) of
the Credit Agreement (such taxes, charges and similar levies with respect to
which the Guarantors are obligated to pay are hereinafter referred to as “Other
Taxes”).
 
(c)           If any Guarantor shall be required to pay any Taxes or Other Taxes
from or in respect of any sum payable under this Guaranty, any other Loan
Document or any Guarantied Swap Contract to any Guarantied Party, such Guarantor
shall also pay to the Administrative Agent (for the account of such Guarantied
Party) or to such Guarantied Party, but without duplication in respect of such
amounts payable hereunder, at the time interest on the Guarantied Obligations is
paid, such additional amount that such Guarantied Party specifies as necessary
to preserve the after-tax yield (after factoring in all taxes, including taxes
imposed on or measured by net income) such Guarantied Party would have received
if such Taxes or Other Taxes had not been imposed.
 
(d)           Each Guarantor agrees to indemnify each Guarantied Party for (i)
the full amount of Taxes and Other Taxes incurred by or on account of any
obligation of such Guarantor hereunder (including any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this Section)
that are paid by such Guarantied Party, (ii) amounts payable under Section 25(c)
and (iii) any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, in each case whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  Payment under this subsection (d) shall be made within
30 days after the date the Guarantied Party makes a demand therefor.
 
(e)           Any Guarantied Party claiming any additional amounts payable
pursuant to this Section 25 shall use its reasonable best efforts (consistent
with its internal policy and legal and regulatory restrictions) to change the
jurisdiction of its lending office, if the making of such a change would avoid
the need for, or reduce the amount of, any such additional amounts which may
thereafter accrue and would not, in the reasonable judgment of such Guarantied
Party, be disadvantageous to such Guarantied Party.
 
Form of Guaranty
 
 
C-13

--------------------------------------------------------------------------------

 

(f)           Each Guarantied Party agrees that (i) it will take all reasonable
actions by all usual means to maintain all exemptions, if any, available to it
from United States withholding taxes (whether available by treaty, existing
administrative waiver, by virtue of the location of any Guarantied Party’s
lending office) and (ii) otherwise cooperate with the Borrower to minimize
amounts payable by each Guarantor under this Section 25; provided, however, the
Guarantied Parties shall not be obligated by reason of this Section 25(f) to
contest the payment of any Taxes or Other Taxes or to disclose any information
regarding its tax affairs or tax computations or reorder its tax or other
affairs or tax or other planning.  Subject to the foregoing, to the extent any
Guarantor pays sums pursuant to this Section 25 Guarantied Party receives a
refund of any or all of such sums, such refund shall be promptly paid to such
Guarantor, provided that no Default is in existence at such
time.  Notwithstanding anything in this Section 24 to the contrary, the demand
by any Guarantied Party for the payment of Taxes or Other Taxes under this
Section 25 shall not include any Taxes or Other Taxes that occurred 180 days
prior to the date that such Guarantied Party notifies the Borrower of such Taxes
or Other Taxes no later than 180 days after the date that such Guarantied Party
had actual knowledge of such Taxes or Other Taxes, except to the extent that any
such Taxes or Other Taxes are retroactive according to the terms of the
applicable provisions related thereto.
 
(g)           The obligations of each Guarantor and each Lender or Participant
under this Section 25 shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder and under the other
Loan Documents.
 
THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

 
Form of Guaranty
 
 
C-14

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized officer on the date first above written.
 
BROOKHOLLOW CORPORATION
BROOK HOLLOW PROPERTIES, INC.
BROOKHOLLOW OF ALEXANDRIA, INC.
BROOKHOLLOW OF VIRGINIA, INC.
SOUTHWESTERN FINANCIAL CORPORATION
CREOLE CORPORATION
PARTIN LIMESTONE PRODUCTS, INC.
RIVERSIDE CEMENT HOLDINGS COMPANY
TXI AVIATION, INC.
TXI CEMENT COMPANY
TXI RIVERSIDE INC.
TXI TRANSPORTATION COMPANY
TXI CALIFORNIA INC.
PACIFIC CUSTOM MATERIALS, INC.
TXI POWER COMPANY
TEXAS INDUSTRIES HOLDINGS, LLC
TEXAS INDUSTRIES TRUST
TXI LLC
TXI OPERATING TRUST
   
By:
   
Kenneth R. Allen
 
Vice President and Treasurer

 
Form of Guaranty
 
C-15

--------------------------------------------------------------------------------




RIVERSIDE CEMENT COMPANY
   
By:
   
Kenneth R. Allen
Assistant General Manager - Treasurer

 
Form of Guaranty
 
C-16

--------------------------------------------------------------------------------


 
TXI OPERATIONS, LP
   
By:
TXI Operating Trust, its general partner
   
By:
   
Kenneth R. Allen
 
Vice President and Treasurer

 
NOTICE ADDRESS FOR ALL GUARANTORS:
 
1341 West Mockingbird Lane
Dallas, Texas 75247
Phone No.:        (972) 647-6730
Fax No.:            (972) 647-3964
Attention:          Kenneth R. Allen
 
Form of Guaranty
 
C-17

--------------------------------------------------------------------------------



EXHIBIT A TO GUARANTY
 
GUARANTY SUPPLEMENT NO. ___
 
THIS GUARANTY SUPPLEMENT NO. ___ (this “Guaranty Supplement”) dated as of
___________________, to the Guaranty dated as of August 15, 2007 (such
agreement, together with all amendments and restatements and guaranty
supplements, the “Guaranty”)6, among the initial signatories thereto and each
other Person who from time to time thereafter became a party thereto pursuant to
Section 22 thereof (each, individually, a “Guarantor” and, collectively, the
“Guarantors”), in favor of Administrative Agent for the benefit of Guarantied
Parties.
 
BACKGROUND.
 
Capitalized terms not otherwise defined herein have the meaning specified in the
Guaranty.  The Guaranty provides that additional parties may become Guarantors
under the Guaranty by execution and delivery of this form of Guaranty
Supplement.  Pursuant to the provisions of Section 22 of the Guaranty, the
undersigned is becoming an Additional Guarantor under the Guaranty.  The
undersigned desires to become a Guarantor under the Guaranty in order to induce
Guarantied Parties to continue to make credit extensions and accommodations
under the Loan Documents, Guarantied Swap Contracts and Cash Management
Documents.
 
AGREEMENT.
 
NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
make Revolving Loans, the Swing Line Lender to make Swing Line Loans and the L/C
Issuer to issue Letters of Credit and Guarantied Parties to make financial
accommodations under Swap Contracts and Cash Management Documents, the
undersigned hereby agrees as follows:
 
SECTION 1.     In accordance with the Guaranty, the undersigned hereby becomes a
Guarantor under the Guaranty with the same force and effect as if it were an
original signatory thereto as a Guarantor and the undersigned hereby (a) agrees
to all the terms and provisions of the Guaranty applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct on and as
of the date hereof.  Each reference to a “Guarantor” or an “Additional
Guarantor” in the Guaranty shall be deemed to include the undersigned.
 
SECTION 2.     Except as expressly supplemented hereby, the Guaranty shall
remain in full force and effect in accordance with its terms.
 
SECTION 3.  THIS GUARANTY SUPPLEMENT AND THE GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED, THAT
ADMINISTRATIVE AGENT AND EACH OTHER GUARANTIED PARTY SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.
 

--------------------------------------------------------------------------------

 6 If desired, this paragraph may contain an additional reference to the "Credit
Agreement" as it has been amended and restated prior to the date of the guaranty
Supplement.
 
Form of Guaranty
 
C-18

--------------------------------------------------------------------------------


 
SECTION 4.     This Guaranty Supplement hereby incorporates by reference the
provisions of the Guaranty, which provisions are deemed to be a part hereof, and
this Guaranty Supplement shall be deemed to be a part of the Guaranty.
 
SECTION 5.     This Guaranty Supplement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.
 
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 
Form of Guaranty
 
C-19

--------------------------------------------------------------------------------



EXECUTED as of the date above first written.
 
[ADDITIONAL GUARANTOR]
 
By:
 

Print Name:
 

Print Title:
 

 
ACCEPTED BY:
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
By:
 

Print Name:
 

Print Title:
 

 
Form of Guaranty
 
C-20

--------------------------------------------------------------------------------


 
EXHIBIT D
 
OPINION MATTERS
 
The matters contained in the following Sections of the Credit Agreement should
be covered by the legal opinion:
 
 
•
Section 5.01(a), (b) and (c)

 
 
•
Section 5.02

 
 
•
Section 5.03

 
 
•
Section 5.04

 
 
•
Section 5.06

 
 
•
Section 5.14(b)

 
Opinion Matters
 
D-1

--------------------------------------------------------------------------------



EXHIBIT E
 
FORM OF REVOLVING LOAN NOTE
 
$_______________
 _______________, _____

 
FOR VALUE RECEIVED, Texas Industries, Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of ___________________________
(the “Lender”), on the Maturity Date (as defined in the Second Amended and
Restated Credit Agreement referred to below) the principal amount of
__________________ Dollars ($____________), or such lesser principal amount of
Revolving Loans (as defined in such Credit Agreement) due and payable by the
Borrower to the Lender on the Maturity Date under that certain Second Amended
and Restated Credit Agreement, dated as of June 19, 2009 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates, and at such times as are specified in
the Agreement.  All payments of principal of and interest on this Note shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
 
This Note is one of the Revolving Loan Notes referred to in the Agreement, is
entitled to the benefits thereof and is subject to optional and mandatory
prepayment in whole or in part as provided therein.  This Note is also entitled
to the benefits of the Guaranty.  Upon the occurrence of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement.  Revolving Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.  The Lender may also attach schedules to this
Note and endorse thereon the date, amount, Type and maturity of its Revolving
Loans and payments with respect thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and, except for notices for which provision is
expressly made in the Loan Documents, notice of protest, demand, intent to
accelerate, acceleration, dishonor and non-payment of this Note.


Form of Revolving Loan Note
 
E-1

--------------------------------------------------------------------------------




 THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS.
 
TEXAS INDUSTRIES, INC.
   
By:
 
Name:
 
Title:
 



Form of Revolving Loan Note
 
E-2

--------------------------------------------------------------------------------


 
REVOLVING LOANS AND PAYMENTS WITH RESPECT THERETO


Date
 
Type of Loan
Made
 
Amount of
Loan Made
 
End of Interest
Period
 
Amount of
Principal or
Interest Paid
This Date
 
Outstanding
Principal
Balance This
Date
 
Notation Made
By
   
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
  
   
  
   
  
   
  
   
  
   
  
   

 
Form of Revolving Loan Note
 
E-3

--------------------------------------------------------------------------------

 

EXHIBIT F
 
FORM OF REVOLVING LOAN NOTICE
 
Date:  ___________, _____
 
To:           Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 19, 2009 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Texas Industries,
Inc., a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.
 
The undersigned hereby requests (select one):
 
¨A Borrowing of Revolving Loans
¨A conversion or continuation of Revolving Loans

 
1.           On ____________________ (a Business Day).
 
2.           In the amount of $_______________.
 
3.           Comprised of ______________________________
[Type of Revolving Loan requested]
 
4.           For Eurodollar Rate Loans:  with an Interest Period of
_______________ months.
 
The Revolving Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.
 
TEXAS INDUSTRIES, INC.
   
By:
 
Name:
 
Title:
 

 
Form of Revolving Loan Notice
 
F-1

--------------------------------------------------------------------------------

 

EXHIBIT G
 
FORM OF SWING LINE LOAN NOTICE
 
Date:  ___________, _____
 
To:
Bank of America, N.A., as Swing Line Lender

 
Bank of America, N.A., as Administrative Agent

 
Ladies and Gentlemen:
 
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 19, 2009 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Texas Industries,
Inc., a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.
 
The undersigned hereby requests a Swing Line Loan:
 
1.           On ____________________ (a Business Day).
 
2.           In the amount of $_______________.
 
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
 
TEXAS INDUSTRIES, INC.
   
By:
 
Name:
 
Title:
 

 
Form of Swing Line Loan Notice
 
G-1

--------------------------------------------------------------------------------

 

EXHIBIT H
 
FORM OF SWING LINE NOTE
 
$15,000,000
_______________, 2009

 
FOR VALUE RECEIVED, TEXAS INDUSTRIES, INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of BANK OF AMERICA, N.A.
(“Swing Line Lender”), on the date when due in accordance with the Second
Amended and Restated Credit Agreement referred to below, the aggregate unpaid
principal amount of each Swing Line Loan from time to time made by the Swing
Line Lender to the Borrower under that certain Second Amended and Restated
Credit Agreement, dated as of June 19, 2009 (as amended, restated extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement.
 
All payments of principal of and interest on this Note shall be made to the
Swing Line Lender in Dollars in immediately available funds at its Lending
Office.
 
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.
 
This Note is the Swing Line Note referred to in the Agreement, is entitled to
the benefits thereof and is subject to optional and mandatory prepayment in
whole or in part as provided therein.  This Note is also entitled to the
benefits of the Guaranty.  Upon the occurrence of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  Swing Line Loans made by the Swing Line Lender shall
be evidenced by one or more loan accounts or records maintained by Swing Line
Lender in the ordinary course of business.  The Swing Line Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of the Swing Line Loans and payments with respect thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand, and except for notices for which provision is
expressly made in the Loan Documents, notice of protest, demand, intent to
accelerate, acceleration, dishonor and non-payment of this Note.
 
Form of Swing Line Note
 
H-1

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS.
 
TEXAS INDUSTRIES, INC.
   
By:
 
Name:
 
Title:
 



Form of Swing Line Note
 
H-2

--------------------------------------------------------------------------------

 

SWING LINE LOANS AND PAYMENTS WITH RESPECT THERETO


Date
 
Amount of Loan Made
 
Amount of Principal
or Interest Paid This
Date
 
Outstanding Principal
Balance This Date
 
Notation Made By
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
   
  
   
  
   
  
   
  
   

 
Form of Swing Line Note
 
H-3

--------------------------------------------------------------------------------

 

EXHIBIT I
 
BORROWING BASE CERTIFICATE
 
BANK OF AMERICA
 
BORROWING BASE CERTIFICATE


Client: TEXAS INDUSTRIES, INC.
Certificate Number:
Dates Covered:
 
Total Accounts Receivable
     
Ineligible Accounts Receivable
     
Eligible Accounts Receivable
     
Advance Rate
    85 %
Accounts Formula Amount
                 
Total Inventory
       
Ineligible Inventory
       
Eligible Inventory
       
Advance Rate (lesser of 65% of the Value of Eligible Inventory or 85% of the
NOLV Percentage of the Value of Eligible Inventory)
       
Inventory Formula Amount
                 
Total Rolling Stock
       
Ineligible Rolling Stock
       
Eligible Rolling Stock
       
Advance Rate
    85 %
Rolling Stock Formula Amount (not to exceed $30,000,000)
                 
Gross Borrowing Base
                 
Inventory Reserve
       
Rent and Charges Reserve (Past Due Amounts Owed to Landlord / Processor)
       
Rent and Charges Reserve (3 Months' Rent on Leased Locations w/out Lien Waiver)
       
Bank Product Reserve
       
Tax Reserve
       
Royalty Reserve
       
Dilution Reserve (> 5% Dilution on TTM Basis)
       
Rolling Stock Reserve
       
Additional Availability Reserves
       
Total Availability Reserve
                 
Net Borrowing Base (Maximum of $200,000,000)
       

 
Borrowing Base Certificate
I-1

--------------------------------------------------------------------------------



 
The foregoing information is delivered to Bank of America, N.A. in accordance
with a Second Amended and Restated Credit Agreement between Texas Industries,
Inc., certain financial institutions and Bank of America, N.A.dated June 19,
2009.  In my capacity as the __________________ of Texas Industries, Inc. (and
not in my individual capacity), I hereby certify that the information contained
herein is true and correct as of the dates shown herein. Nothing contained
herein shall constitute a waiver, modification or limitation in any of the terms
or conditions set forth in the referenced Second Amended and Restated Credit
Agreement.


Prepared by:_____________________________________
 
Title:___________________________________________
 
Date:___________________________________________
 

 
Borrowing Base Certificate
 
I-2

--------------------------------------------------------------------------------

 

EXHIBIT J
 
SECURITY AGREEMENT
 
Security Agreement
 
J-1 

--------------------------------------------------------------------------------

 